 Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 1 of 156 PageID #: 1




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE


RAVINDRA GUYYALA, Derivatively
on Behalf of Nominal COGNIZANT
TECHNOLOGY SOLUTIONS                          Case No.
CORPORATION,

                  Plaintiff,
                                              JURY TRIAL DEMANDED
      v.

FRANCISCO D’SOUZA, KAREN
MCLOUGHLIN, GORDON COBURN,
STEVEN SCHWARTZ, ZEIN
ABDALLA, VINITA BALI, MAUREEN
BREAKIRON-EVANS, ARCHANA
DESKUS, JOHN DINEEN, JOHN N.
FOX JR., BRIAN HUMPHRIES, LEO S.
MACKAY JR., MICHAEL PATSALOS-
FOX, JOSEPH M. VELLI, and SANDRA
S. WIJNBERG,

                  Defendants,

and

COGNIZANT TECHNOLOGY
SOLUTIONS CORPORATION,

                  Nominal Defendant.


           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
       Plaintiff Ravindra Guyyala (“Plaintiff”), by and through Plaintiff’s

undersigned attorneys, brings this shareholder derivative action for the benefit of


                                        1
     Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 2 of 156 PageID #: 2




    Nominal Defendant Cognizant Technology Solutions Corporation (“Cognizant”

    or the “Company”), against certain of the Company’s officers and members of

    the Board of Directors (the “Board”) seeking to remedy Defendants’ (as defined

    below) violations of §10(b) of the Securities Exchange Act of 1934 (the

    “Exchange Act”) and Rule 10b-5 promulgated thereunder. Plaintiff makes these

    allegations upon personal knowledge and the investigation of counsel, which

    includes without limitation: (a) review and analysis of public filings made by

    Cognizant and other related parties and non-parties with the United States

    Securities and Exchange Commission (“SEC”); (b) review of news articles,

    shareholder communications, and postings on Cognizant’s website; (c) review of

    the pleadings and other documents in the securities class action captioned In re

    Cognizant Technology Solutions Corporation Securities Litigation, Case No. 16-

    cv-06509-WHW-CLW (D.N.J.) (the “Securities Class Action”); and (d) review

    of other publicly available information concerning Cognizant and the

    Defendants. Plaintiff believes that through reasonable discovery, substantial

    additional evidence will exist for the allegations and claims set forth herein. 1

I.       SUMMARY OF THE ACTION


1
  While Plaintiff’s counsel has conducted its own, independent investigation, many
of the allegations herein (and, in particular, the allegations that relate to former
employees accounts) are contained in an Amended Class Action Complaint for
violation of the federal securities laws (the “Securities Complaint”) filed against
the Company and certain of its officers and directors in the Securities Class Action.

                                              2
    Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 3 of 156 PageID #: 3




        1.    Plaintiff brings this action derivatively for the benefit of Nominal

Defendant Cognizant against certain of the Company’s current and former

executive officers and directors aiming to rectify Defendants’ violations of the

Exchange Act, and breaches of fiduciary duties for issuing false and misleading

statements and/or omitting material information in the Company’s public filings

from approximately February 27, 2015 through the present (the “Relevant

Period”). 2

        2.    The action arises from a series of material misstatements and

omissions made by certain members of the Company’s senior management that

concealed a bribery scheme at the core of the Company’s business. As the

Company has now acknowledged, and as criminal and civil actions by the

Department of Justice (the “DOJ”) and the Securities and Exchange Commission

(the “SEC”) have corroborated, the bribery scheme was perpetrated by Cognizant’s

“senior management.” The members of Cognizant’s senior management who

perpetrated the scheme include its former President, Defendant Coburn—whom

analysts described as “a leading face of [Cognizant] to the investment

community”—and the Company’s former Chief Legal Officer, Defendant


2
  The materially misleading statements and/or omissions were issued in the
Company’s financial reports and other public filings and releases from
approximately February 27, 2015 through September 29, 2016; however, the
wrongs complained of herein continue through to the present as the Company’s
internal controls remain deficient.

                                         3
 Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 4 of 156 PageID #: 4




Schwartz, who was responsible for overseeing Cognizant’s compliance with

anticorruption laws and signed many of the Company’s false and misleading SEC

filings during the Relevant Period.

      3.     Cognizant provides information technology and business process

(“IT”) outsourcing. Although headquartered in the United States, the Company’s

principal operations are based in India and spread throughout several large

campuses. This was key to the Company’s profitability: Cognizant leveraged the

lower labor, tax, and other business costs of its Indian operations in order to

provide IT services to its global clients at highly competitive prices.

      4.     One of the principal ways Cognizant cut its own costs, and in turn

delivered lower cost services to clients, was by locating its Indian campuses in

“Special Economic Zones” or “SEZs.” Companies operating from within SEZs are

guaranteed a number of highly lucrative benefits, including numerous tax

exemptions and holidays, easing of various customs and labor regulations and

procedures, and heightened access to credit, infrastructure, and other resources. In

order to develop or operate a facility within an SEZ, however, businesses are

required to secure licenses from India’s government. Given the extraordinary value

that flows to license-holders, SEZ licenses are highly sought-after.

      5.     The pressure Cognizant faced to obtain these valuable licenses

increased significantly at the start of the Relevant Period, when the Indian central



                                           4
 Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 5 of 156 PageID #: 5




government indicated it would soon begin to eliminate the availability of tax

benefits for new operations. Thus, during the Relevant Period, Cognizant

aggressively expanded its SEZ operations, constructing or expanding four of its ten

massive “global delivery centers,” each housing thousands of employees, in SEZs.

In at least one case, Cognizant was able to secure SEZ licensing for its facilities,

despite the fact that the same governmental authority had refused to license the

Company’s direct competitors to operate in the very same zones.

      6.    Cognizant profited enormously from the SEZ status of its Indian

operations – a fact that the Company touted throughout the Relevant Period. For

instance, when Cognizant reported its “strong performance in 2015” to investors, it

stated that the tax benefits it derived from its SEZ licenses increased the

Company’s net income by $201.4 million (more than 14%) and increased diluted

EPS by $0.33 per share (more than 12%). Cognizant also assured investors it

would continue to grow its investment in SEZ facilities as a central part of its

business strategy, stating, by way of example, that “[w]e have constructed and

expect to continue to locate most of our newer development facilities in SEZs.”

      7.    At the same time that Defendants reported strong financial results

driven in substantial part by the valuable benefits the Company received from its

SEZ licenses, they also reassured investors that Cognizant was not paying bribes to

foreign officials in order to obtain the licenses, and was taking concrete steps to



                                         5
    Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 6 of 156 PageID #: 6




ensure compliance with applicable anticorruption laws. Cognizant’s compliance

with anticorruption laws, and its maintenance of appropriate controls to ensure

continued compliance, was particularly important to investors because the risk of

corruption was especially high in India.

        8.    Recognizing the significance of anticorruption compliance to

investors, Cognizant issued annual “Sustainability Reports” during the Relevant

Period, in which it assured investors it had conducted thorough audits of

anticorruption compliance and had discovered “no incidents” of corruption.

Likewise, the Company disseminated to investors “Cognizant’s Core Values and

Standards of Business Conduct” (the “Code of Conduct”) and “Cognizant

Technology Solutions FCPA, UK Bribery Act and Anticorruption Policy” (the

“Anticorruption Policy”). In both of these public documents, Cognizant assured

investors that it did not make improper payments to foreign officials, and that it

had implemented a rigorous control system in order to ensure compliance with

anticorruption laws, including the Foreign Corrupt Practices Act (“FCPA”). For

instance, in the Code of Conduct, Cognizant stated, “We do not corruptly give or

offer, directly or indirectly, anything of value to a government official to obtain

or maintain business or any other advantage for the Company.”3 Likewise, in

filings with the SEC throughout the Relevant Period, Cognizant assured investors

3
  Cognizant’s Core Values and Standards of Business Conduct 9 (2015)
[hereinafter 2015 Code of Conduct].

                                           6
 Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 7 of 156 PageID #: 7




that the internal controls the Company had implemented to detect such improper

payments were “effective.”

      9.     Buoyed by Defendants’ statements touting the financial success of

Cognizant’s SEZ operations and assurances that its licenses were legitimately

obtained, Cognizant’s stock price rose during the Relevant Period. Cognizant’s

stock price increased from $46.50 per share at the start of the Relevant Period to a

Relevant Period high of more than $68 per share – an increase of more than 46%.

      10.    Unfortunately for investors, Defendants’ statements were materially

false and misleading. Contrary to its public pronouncements, Cognizant has now

admitted that, between 2010 and 2015, it made at least $6 million in “improper

payments” to Indian officials in order to obtain the permits for its Indian facilities.

Worse yet, Cognizant has further acknowledged that the Company’s “senior

management,” including Defendant Coburn, perpetrated the bribery scheme,

including by overriding the Company’s internal financial controls to facilitate the

corrupt payments. Moreover, the Company has conceded that, in order to disguise

the nature and purpose of these improper payments, Cognizant improperly booked

them as legitimate capital expenditures (i.e., investments in physical assets) in the

Company’s publicly reported financial statements – accounting chicanery that

overstated the Company’s investments in its SEZ facilities and its net income.




                                          7
 Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 8 of 156 PageID #: 8




      11.    Notably, the Securities Class Action has revealed that the Company’s

internal auditors reported evidence of these improper payments to Cognizant’s

senior managers during the Relevant Period. A former Cognizant audit executive

reported that in the fall of 2014, Cognizant conducted its first FCPA compliance

audit in at least two years. As detailed herein, that audit uncovered evidence that

payments related to procuring SEZ licensing were being made to government

personnel and that these payments were being improperly classified in Cognizant’s

internal systems. These troubling findings were reported during the Relevant

Period to senior Cognizant audit and compliance executives.

      12.    Cognizant’s scheme to secure SEZ licenses through corrupt payments

to Indian officials, and the intimate involvement of senior Company management

in that scheme, was concealed from investors until September 30, 2016. On that

day, Cognizant shocked investors by announcing that its Board of Directors

(“Board”) was “conducting an internal investigation into whether certain payments

relating to facilities in India were made improperly and in possible violation of the

U.S. Foreign Corrupt Practices Act and other applicable laws.” Cognizant also

announced that Coburn – the Company’s President, who had held numerous senior

executive positions during his seventeen-year career at Cognizant – had suddenly

resigned amidst the corruption investigation.




                                         8
 Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 9 of 156 PageID #: 9




      13.    Analysts and investors were stunned by Cognizant’s September 30,

2016 disclosures. For example, Argus analysts downgraded Cognizant,

characterizing the “announced resignation of the company’s president amid a

corruption investigation in India” as “blockbuster news.” These analysts observed

that “given that a top executive has resigned . . . we see risks that the illegal

practices could be extensive and long-lived.” Id. In response to these disclosures,

Cognizant’s stock price swiftly declined. The Company’s stock price fell more

than 13%, or $7.29 per share, from $55.00 to $47.71 on the year’s highest trading

volume by far (over 53 million shares). This one-day decline, by itself, eradicated

$4.4 billion in shareholder value.

      14.    Since September 30, 2016, Cognizant has admitted that multiple

members of its senior management were deeply involved in the bribery scheme,

and, thus, a number of its statements to investors during the Relevant Period were

false and misleading. On November 7, 2016, Cognizant admitted that “certain

members of senior management may have participated in or failed to take action

to prevent the making of potentially improper payments by either overriding or

failing to enforce the controls established by the Company relating to real estate

and procurement principally in connection with permits for certain facilities in

India.” Further confirming that Defendant Coburn was involved in the scheme,

Cognizant also admitted that the senior executives involved in the improper



                                        9
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 10 of 156 PageID #: 10




payments were “no longer with the company or in the senior management

position.” In light of this misconduct, Cognizant also admitted that, contrary to its

representations: (i) the Company’s internal controls were materially deficient

during the Relevant Period; and (ii) it improperly accounted for the corrupt

payments in its public financial reports by recording them as investments in

physical assets. Likewise, Cognizant has acknowledged that its representation in its

publicly filed credit agreement that the Company was compliant with

anticorruption laws – a statement that parallels those made in the Sustainability

Reports, Anticorruption Policy, and Code of Conduct – was “materially incorrect.”

      15.    The misconduct at issue in this case continues to have a significant

negative impact on Cognizant. By the end of 2016, the Company had “incurred

$27 million in costs related to” the investigation of the wrongdoing alleged herein

“and related lawsuits.” Moreover, the Company’s investigation is ongoing. This

misconduct also has triggered significant government scrutiny, as both the SEC

and the U.S. Department of Justice (“DOJ”) have investigated the improper

payments to Indian officials at the core of this case.

      16.    The DOJ and SEC investigations confirm that Cognizant’s most

senior executives directly participated in a criminal bribery scheme to obtain

essential permits for critical SEZ facilities, and that these executives falsified




                                          10
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 11 of 156 PageID #: 11




Cognizant’s SEC filings and Sustainability Reports in order to facilitate that

scheme.

      17.   On February 14, 2019, the Department of Justice issued an indictment

– returned by a federal grand jury sitting in Newark, New Jersey – of Defendant

Coburn, Cognizant’s former President, and Defendant Schwartz, Cognizant’s

former Chief Legal Officer, on 12 criminal counts arising from the bribery scheme

and false statements at the heart of this case. See Indictment, United States v.

Gordon J. Coburn and Steven Schwartz, Crim. No. 19-120 KM (D.N.J.) (the

“Indictment”). The Indictment also identifies other high-ranking Cognizant

employees as coconspirators in the fraudulent scheme, including Cognizant’s

former Chief Operating Officer, who on information and belief was Sridhar

Thiruvengadam (“Thiruvengadam”), as well as Cognizant’s former Vice President

of Administration.

      18.   The same day that the Indictment was made public, February 15,

2019, the SEC filed a civil action against Coburn and Schwartz alleging violations

of the FCPA and securities laws arising from the same bribery scheme detailed in

the Indictment and alleged herein. See SEC v. Gordon J. Coburn and Steven E.

Schwartz, No. 2:19-cv-05820 (D.N.J.) (the “SEC Action”).

      19.   Separately, the SEC also announced that day that Cognizant had

settled claims that it violated the securities laws in connection with several



                                       11
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 12 of 156 PageID #: 12




different bribes paid as part of the Company’s ongoing scheme to obtain licensing

for its all-important SEZ facilities. Cognizant agreed to pay $25 million and

undertake a rigorous remediation program that requires the Company to provide

the SEC with written compliance reports for the next two years and submit to

periodic reviews by the agency. See In re Cognizant Tech. Solutions Corp.,

Exchange Act Release No. 85149 (the “SEC Order”).

      20.   The Indictment, SEC Action, and SEC Order are the result of a two-

year investigation by the DOJ and SEC, and are based on Cognizant’s own internal

documents and the accounts of multiple unindicted co-conspirators, including

multiple former senior Cognizant executives who participated in the scheme.

Indeed, in a February 13, 2019 letter to Cognizant, the DOJ noted that Cognizant

provided it with “all known relevant facts about the misconduct.” Based on this

evidence, the Indictment, the SEC Action, and the SEC Order describe a

significant bribery scheme to secure critical permits for the Company’s SEZ

campuses in Chennai, Pune, and Siruseri—including permits that were necessary

for the construction and operation of the Company’s largest SEZ facility, located at

1 SEZ Avenue in Chennai: the Knowledge Industry Township Campus (the “KITS

Campus”).

      21.   As detailed further herein, the Indictment, the SEC Action, and the

SEC Order provide new facts evincing that Defendants Coburn and Schwartz



                                        12
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 13 of 156 PageID #: 13




orchestrated and approved Cognizant’s illicit bribery scheme. Among other things,

Coburn and Schwartz: (1) instructed Cognizant employees to funnel over $2

million in bribes to an Indian government official through a third-party contractor

in order to obtain essential SEZ permitting; (2) instructed Cognizant employees to

withhold monies owed to the contractor in order to force it to participate in

Cognizant’s illegal bribery scheme; (3) to further induce the contractor to deliver

the bribe, authorized the payment of an additional $500,000 to the contractor; (4)

devised a scheme to use phony invoices to disguise the bribes as payment to the

contractor for supposedly legitimate cost overruns; and (5) hatched this scheme

during multiple international video conference calls, and pointedly instructed their

co-conspirators to avoid using email in order to avoid detection.

      22.    Defendants Coburn and Schwartz also made, and directly participated

in making, false statements concealing this scheme from investors. Specifically,

Coburn and Schwartz intentionally falsified Cognizant’s books and records by

ordering the creation of fraudulent invoices to hide the bribe payments, which they

knew would cause the Company to falsely report the bribes as bona fide capital

expenditures in its public financial statements. Moreover, Coburn and Schwartz

were responsible for approving the false financial filings disseminated to investors,

and took a number of steps to ensure that this false financial information was

indeed publicly reported. Among other things, Coburn and Schwartz signed



                                         13
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 14 of 156 PageID #: 14




required sub-certifications to these financial statements and provided the

Company’s auditors with “management representation letters,” in which they

falsely stated that they had no knowledge of any fraud involving senior

management. Cognizant could not have filed its false and misleading financial

reports with the SEC had Coburn and Schwartz not executed and delivered their

false letters and certifications. Significantly, as Cognizant’s Chief Legal Officer,

Schwartz also personally signed the Company’s Forms 8-K that were filed with the

SEC—which attached Cognizant’s false earnings releases—and thus publicly

disclosed the false and misleading financial information to investors.

      23.    Coburn and Schwartz also participated in approving and issuing

Cognizant’s Sustainability Reports issued during the Relevant Period, which

falsely stated that there had been “no incidents” of corruption at the Company.

Among other things, Defendants Coburn and Schwartz intentionally furnished

false information that was incorporated into these statements—including certifying

their personal compliance with the Company’s anticorruption policy and

maintenance of accurate books and records—none of which were true.

      24.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, the Company

has suffered significant losses and damages.




                                         14
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 15 of 156 PageID #: 15




      25.   In accordance with applicable law, on March 27, 2019, Plaintiff made

a written demand on Cognizant’s Board to investigate and, if warranted, take

necessary legal action against those responsible for the damages the Company has

suffered in connection with the events underlying the Securities Class Action (the

“Demand”).4

      26.   As discussed in detail below, the Boards refusal of the Demand was

wrongful and unreasonable under Delaware law. In light of the Board’s

unreasonable and wrongful refusal of Plaintiff’s demand to investigate and

remediate harms caused to the Company, Plaintiff filed this shareholder derivative

action.

      27.   Here, the Board has failed in its duty concerning Plaintiff’s pre-suit

demand. Whether the Board failed to meet its own self-imposed deadlines, failed

to investigate or even address the accuracy of the Company’s public disclosures,

failed to engage in a meaningful and transparent process, reached inexplicable

conclusions, or failed to undertake any investigation whatsoever of the actual

demands made, it is clear that its response to the Demand was improper and

directly at odds with the Board’s fiduciary duties. Accordingly, this derivative

action should proceed.


4
  The initial demand was pursued by Mahalingam Sudarsan (“Sudarsan”), a
shareholder of Cognizant. Sudarsan will no longer pursue the Demand, which will
instead by pursued by Plaintiff in this Action.

                                       15
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 16 of 156 PageID #: 16




II.    JURISDICTION AND VENUE

       28.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1331 in that this Complaint states a federal question. This action is not a collusive

one to confer jurisdiction on a court of the United States, which it would not

otherwise have.

       29.   This Court has jurisdiction over each Defendant named herein

because each Defendant is either a corporation that conducts business in and

maintains operations in this District, or is an individual who has sufficient

minimum contact with this District so as to render the exercise of jurisdiction by

this Court permissible under traditional notions of fair play and substantial justice.

       30.   Venue is proper in this Court pursuant to 28 U.S.C. §1391(a) because

a substantial portion of the transactions and wrongs complained of herein,

including Defendants’ primary participation in the wrongful acts detailed herein

occurred in this District. Further, Cognizant is incorporated in this District.

III.   THE PARTIES

       A.    Plaintiff

       31.   Plaintiff has continuously been a shareholder throughout the period of

the wrongdoings complained of herein, and is a current shareholder.

       B.    Nominal Defendant




                                          16
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 17 of 156 PageID #: 17




      32.   Nominal Defendant Cognizant is a Delaware corporation with its

principal executive offices located at Glenpointe Centre West, 500 Frank W. Burr

Blvd., Teaneck, New Jersey 07666. Cognizant’s shares trade on the NASDAQ

Stock Market under the ticker symbol “CTSH.”

      C.    Defendants

      33.   Defendant Francisco D’Souza (“D’Souza”) became Cognizant’s CEO

in 2007 and served as CEO throughout the Relevant Period until his departure in

2019. D’Souza joined Cognizant as a co-founder in 1994, the year it was started as

a division of The Dun & Bradstreet Corporation. D’Souza also served as

Cognizant’s President from 2007 to 2012 and Chief Operating Officer from 2003

to 2006. Cognizant paid defendant D’Souza the following compensation as an

executive

                YEAR                           TOTAL COMPENSATION

                 2019                                  $29,234,344

                 2018                                  $14,094,531

                 2017                                  $12,478,392

                 2016                                  $12,030,863

                 2015                                  $11,951,383


      34.   Defendant Karen McLoughlin (“McLoughlin”) became Cognizant’s

CFO in 2012 and served as CFO throughout the Relevant Period. McLoughlin

                                       17
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 18 of 156 PageID #: 18




oversees the Company’s worldwide Financial Planning & Analysis, Accounting &

Controllership, Tax, Investor Relations, Treasury, Internal Audit and Enterprise

Risk Management functions. McLoughlin also served as Senior Vice-President,

Enterprise Transformation and Financial Planning & Analysis from 2010 to 2012,

and was responsible for the Company’s worldwide financial planning and analysis,

enterprise risk management and enterprise transformation functions. Cognizant

paid Defendant McLoughlin the following compensation as an executive:

                YEAR                          TOTAL COMPENSATION

                 2019                                  $5,380,670

                 2018                                  $5,523,155

                 2017                                  $4,001,045

                 2016                                  $3,637,530

                 2015                                  $3,705,728


      35.   Defendant Gordon Coburn (“Coburn”) served as Cognizant’s

President from February 6, 2012, until his abrupt resignation on September 27,

2016, which was publicly disclosed by the Company on September 30, 2016.

During the Relevant Period, Coburn was Cognizant’s second-highest paid

executive, earning $7 million in 2015 alone. As noted in Cognizant’s February 8,

2012 press release announcing Coburn’s promotion to President, Coburn was

responsible for managing “Cognizant’s overall P&L”—i.e., its overall profit and

                                      18
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 19 of 156 PageID #: 19




loss statements. Coburn also served as the Chief Financial and Operating Officer of

Cognizant from January 1, 2007 to February 6, 2012. As Chief Financial Officer,

Coburn personally signed numerous correspondence on behalf of Cognizant

responding to SEC staff comments on Cognizant’s filings, at the end of each of

which he explicitly directed SEC staff to contact him or Defendant Schwartz with

any further questions. Coburn also served as the Company’s Executive Vice

President from December 2003 through December 2006. From November 1999 to

December 2003, he served as the Company’s Senior Vice President. Cognizant

paid Defendant Coburn the following compensation as an executive:

                YEAR                           TOTAL COMPENSATION

                 2016                                    $4,494,983

                 2015                                    $7,045,160


      36.   Defendant Steven Schwartz (“Schwartz”) served as the Company’s

Executive Vice President, Chief Legal and Corporate Affairs Officer from

December 2013 through November 2016. In that role, Schwartz was responsible

for managing Cognizant’s global legal teams, global government affairs efforts,

and global security team. Schwartz also was responsible for overseeing and

managing Cognizant’s compliance functions, which reported to Schwartz.

Schwartz also served as Cognizant’s Senior Vice President, General Counsel and

Secretary, from July 2007 to December 2013, in which capacity he had global

                                        19
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 20 of 156 PageID #: 20




responsibility for managing Cognizant’s legal function and served as the

Company’s Chief Legal Officer. During that time, in correspondence responding to

SEC staff comments on Cognizant’s financial filings, Defendant Coburn explicitly

instructed SEC staff to contact either himself or Schwartz with any questions.

Schwartz also served as the Company’s Vice President and General Counsel from

March 2003 to July 2007; Vice President and Chief Corporate Counsel from April

2002 to March 2003; and prior to that time as Chief Corporate Counsel since

joining the Company in October 2001.

      37.   Zein Abdalla (“Abdalla”) has been a member of Cognizant’s Board

since September 2015. Cognizant paid Defendant Abdalla the following

compensation as a director:

                 YEAR                         TOTAL COMPENSATION

                 2019                                  $335,940

                 2018                                  $326,963

                 2017                                  $317,987

                 2016                                  $323,947

                 2015                                  $180,423


      38.   Vinita Bali (“Bali”) has been a member of Cognizant’s Board since

February 2020.



                                       20
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 21 of 156 PageID #: 21




      39.     Maureen Breakiron-Evans (“Breakiron-Evans”) has been a member of

Cognizant’s Board since May 2009. Cognizant paid Defendant Breakiron-Evans

the following compensation as a director:

                 YEAR                        TOTAL COMPENSATION

                  2019                                 $347,440

                  2018                                 $344,484

                  2017                                 $342,987

                  2016                                 $350,447

                  2015                                 $314,804


      40.     Archana Deskus (“Deskus”) has been a member of Cognizant’s Board

since March 2020.

      41.     John Dineen (“Dineen”) has been a member of Cognizant’s Board

since April 2017. Cognizant paid Defendant Dineen the following compensation as

a director:

                 YEAR                        TOTAL COMPENSATION

                  2019                                 $328,440

                  2018                                 $324,416

                  2017                                 $370,651




                                        21
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 22 of 156 PageID #: 22




      42.   John N. Fox Jr. (“Fox Jr.”) has been a member of Cognizant’s Board

since December 2007. Cognizant paid Defendant Fox Jr. the following

compensation as a director:

                YEAR                        TOTAL COMPENSATION

                 2019                                 $334,440

                 2018                                 $331,484

                 2017                                 $328,487

                 2016                                 $313,447

                 2015                                 $287,996


      43.   Brian Humphries (“Humphries”) has been the Company’s CEO and a

member of Cognizant’s Board since April 2019. Cognizant paid Defendant

Humphries the following compensation as the Company’s CEO and a director:

                YEAR                        TOTAL COMPENSATION

                 2019                                $15,958,002


      44.   Leo S. Mackay Jr. (“Mackay”) has been a member of Cognizant’s

Board since September 2012. Cognizant paid Defendant Mackay the following

compensation as a director:

                YEAR                        TOTAL COMPENSATION




                                     22
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 23 of 156 PageID #: 23




                 2019                                 $329,940

                 2018                                 $311,984

                 2017                                 $310,487

                 2016                                 $316,447

                 2015                                 $289,496


      45.    Michael Patsalos-Fox (“Patsalos-Fox”) has been a member of

Cognizant’s Board since July 2012 and has served as the Chairman of the Board

since September 2018. Cognizant paid Defendant Patsalos-Fox the following

compensation as a director:

                 YEAR                       TOTAL COMPENSATION

                 2019                                 $476,940

                 2018                                 $443,100

                 2017                                 $332,987

                 2016                                 $313,447

                 2015                                 $287,996


      46.    Joseph M. Velli (“Velli”) has been a member of Cognizant’s Board

since December 2017. Cognizant paid Defendant Velli the following compensation

as a director:




                                      23
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 24 of 156 PageID #: 24




                 YEAR                            TOTAL COMPENSATION

                  2019                                     $322,440

                  2018                                     $311,984

                  2017                                     $144,642


      47.    Sandra S. Wijnberg (“Wijnberg”) has been a member of Cognizant’s

Board since July 2019. Cognizant paid Defendant Wijnberg the following

compensation as a director:

                 YEAR                            TOTAL COMPENSATION

                  2019                                     $270,859


      48.    Defendants D’Souza, McLoughlin, Coburn, and Schwartz are referred

to herein as the “Executive Defendants.”

      49.    Defendants Abdalla, Bali, Breakiron-Evans, Deskus, Dineen, Fox Jr.,

Humphries, Mackay, Patsalos-Fox, Velli, and Wijnberg are referred to herein as

the “Director Defendants.”

      50.    The Director Defendants, along with the Executive Defendants, are

collectively referred to herein as the “Individual Defendants.”

IV.   DUTIES OF THE INDIVIDUAL DEFENDANTS

                                 Fiduciary Duties




                                           24
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 25 of 156 PageID #: 25




      51.      By reason of their positions as officers, directors, and/or fiduciaries of

Cognizant, and because of their ability to control the business and corporate affairs

of Cognizant, the Individual Defendants owed, and owe, the Company and its

shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and

were, and are, required to use their utmost ability to control and manage Cognizant

in a fair, just, honest, and equitable manner. The Individual Defendants were, and

are, required to act in furtherance of the best interests of Cognizant and its

shareholders so as to benefit all shareholders equally and not in furtherance of their

personal interest or benefit.

      52.      Each director and officer of the Company owes to Cognizant and its

shareholders the fiduciary duty to exercise good faith and diligence in the

administration of the affairs of the Company and in the use and preservation of its

property and assets, as well as the highest obligations of fair dealing.

      53.      In addition, as officers and/or directors of a publicly held company,

the Individual Defendants had a duty to promptly disseminate accurate and truthful

information with regard to the Company’s financial and business prospects so that

the market price of the Company’s stock would be based on truthful and accurate

information.

                           Control, Access, and Authority




                                            25
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 26 of 156 PageID #: 26




      54.       The Individual Defendants, because of their positions of control and

authority as directors and/or officers of Cognizant, were able to, and did, directly

and/or indirectly, exercise control over the wrongful acts complained of herein, as

well as the contents of the various public statements issued by Cognizant.

      55.       Because of their advisory, executive, managerial, and directorial

positions with Cognizant, each of the Individual Defendants had access to adverse,

non-public information about the financial condition, operations, and improper

representations of Cognizant.

      56.       At all times relevant hereto, each of the Individual Defendants was the

agent of each of the other Individual Defendants and of Cognizant, and was at all

times acting within the course and scope of such agency.

                         Reasonable and Prudent Supervision

      57.       To discharge their duties, the officers and directors of Cognizant were

required to exercise reasonable and prudent supervision over the management,

policies, practices, and controls of the financial affairs of the Company. By virtue

of such duties, the officers and directors of Cognizant were required to, among

other things:

      (a) ensure that the Company complied with its legal obligations and

            requirements, including acting only within the scope of its legal authority




                                           26
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 27 of 156 PageID #: 27




           and disseminating truthful and accurate statements to the investing

           public;

      (b) conduct the affairs of the Company in an efficient, business-like manner

           so as to make it possible to provide the highest quality performance of its

           business to avoid wasting the Company’s assets, and to maximize the

           value of the Company’s stock;

     (c) properly and accurately guide shareholders and analysts as to the true

           financial and business prospects of the Company at any given time,

           including making accurate statements about the Company’s business and

           financial prospects and internal controls;

     (d) remain informed as to how Cognizant conducted its operations, and, upon

           receipt of notice or information of imprudent or unsound conditions or

           practices, make reasonable inquiry in connection therewith, and take

           steps to correct such conditions or practices and make such disclosures as

           necessary to comply with securities laws; and

     (e) ensure that Cognizant was operated in a diligent, honest, and prudent

           manner in compliance with all applicable laws, rules, and regulations.

V.   BREACHES OF DUTIES

     58.      Each Individual Defendant, by virtue of their position as a director

and/or officer, owed to Cognizant and its shareholders the fiduciary duties of


                                           27
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 28 of 156 PageID #: 28




loyalty and good faith, and the exercise of due care and diligence in the

management and administration of the affairs of Cognizant, as well as in the use

and preservation of its property and assets. The conduct of the Individual

Defendants complained of herein involves a knowing and culpable violation of

their obligations as directors and officers of Cognizant, the absence of good faith

on their part, and a reckless disregard for their duties to Cognizant and its

shareholders that the Individual Defendants were aware or should have been aware

posed a risk of serious injury to Cognizant.

      59.    The Individual Defendants each breached their duties of loyalty and

good faith by allowing the Individual Defendants to cause, or by themselves

causing, the Company to make false and/or misleading statements that misled

shareholders into believing that disclosures related to the Company’s financial and

business prospects were truthful and accurate when made.

      60.    In addition, as a result of the Individual Defendants’ illegal actions

and course of conduct, the Company is now the subject of the Securities Class

Action that alleges violations of the federal securities laws. As a result, Cognizant

has expended, and will continue to expend, significant sums of money to rectify

the Individual Defendants’ wrongdoing.

      61.    In committing the wrongful acts alleged herein, the Individual

Defendants have pursued, or joined in the pursuit of, a common course of conduct,



                                         28
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 29 of 156 PageID #: 29




and have acted in concert with, and conspired with, one another in furtherance of

their wrongdoing. The Individual Defendants further aided and abetted and/or

assisted each other in breaching their respective duties.

      62.    During all times relevant hereto, the Individual Defendants

collectively and individually initiated a course of conduct that was designed to

mislead shareholders into believing that the Company’s business and financial

prospects were better than they actually were. In furtherance of this plan,

conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein.

      63.    The purpose and effect of the Individual Defendants’ conspiracy,

common enterprise, and/or common course of conduct was, among other things,

to: (a) disguise the Individual Defendants’ violations of law; and (b) disguise and

misrepresent the Company’s actual business and financial prospects.

      64.    The Individual Defendants accomplished their conspiracy, common

enterprise, and/or common course of conduct by causing the Company to

purposefully, recklessly, or negligently release improper statements. Because the

actions described herein occurred under the authority of the Board, each of the

Individual Defendants was a direct, necessary, and substantial participant in the

conspiracy, common enterprise, and/or common course of conduct complained of

herein.



                                          29
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 30 of 156 PageID #: 30




      65.   Each of the Individual Defendants aided and abetted and rendered

substantial assistance in the wrongs complained of herein. In taking such actions to

substantially assist the commissions of the wrongdoing complained of herein, each

Individual Defendant acted with knowledge of the primary wrongdoing,

substantially assisted the accomplishment of that wrongdoing, and was aware of

their overall contribution to and furtherance of the wrongdoing.

VI.   SUBSTANTIVE ALLEGATIONS

      A.    Cognizant’s Success as an Outsourcing Business Was Driven by
            Its Use of Indian “Special Economic Zones” to Lower the
            Company’s Taxes and Costs

      66.   Cognizant is a leading provider of IT outsourcing services, with its

principal operations in India. Cognizant began as an Indian company

headquartered in Chennai. While the Company later moved its headquarters to the

United States, the bulk of Cognizant’s operations remained in India. During the

Relevant Period, more than 150,000 of Cognizant’s approximately 200,000

employees, nearly 75% of the Company’s workforce, were located in India. The

Company housed its Indian employees on ten campuses in cities across India,

including in Chennai, Coimbatore, Kolkata, and Hyderabad.

      67.   As with many other India-centric IT outsourcing companies,

Cognizant’s success was driven in significant part by its “global delivery model,”

which leveraged the lower labor, tax, and other business costs of its Indian



                                         30
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 31 of 156 PageID #: 31




operations to provide IT development and maintenance for international clients at

highly competitive prices. Throughout the Relevant Period, Cognizant and its

senior executives repeatedly told investors that the Company’s business strategy

revolved around a “dual mandate”: helping clients achieve operational efficiency

by reducing their IT costs and redeploying those savings into new digital

technologies. As McLoughlin told investors at an August 12, 2015 investor

conference, “[W]e’re seeing clients continue to look for partners who can execute

on this dual mandate. So help me drive down my costs of my current operations . .

. and take those dollars and really deploy them into meaningful digital

transformation. . . . [We] think that will continue to be a driver of growth as we

move forward.”5

        68.   Defendants repeatedly cited Cognizant’s success in delivering cost

savings to clients as key to its execution of this dual mandate. For example, at a

September 6, 2016 investor conference, D’Souza stated, “we’ve been very

successful at, while maintaining our margins, being able to achieve the cost of

ownership that the clients want.”6 Accordingly, providing clients with global IT

cost arbitrage opportunities was a foundational element of Cognizant’s business

model. And, on its website, Cognizant told investors that its presence in India, in


5
    Tr. of Oppenheimer Tech., Internet & Commc’ns Conf. at 1 (Aug. 12, 2015).
6
    Tr. of Citi Global Tech. Conf. at 9 (Bloomberg Sept. 6, 2016).


                                         31
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 32 of 156 PageID #: 32




particular, was “a crucial piece of [that] global business strategy” 7 because of the

cost savings that centralizing operations in India produced.

        69.      To cut its costs and, in turn, provide IT services at lower costs to

clients, Cognizant constructed and operated its Indian facilities in designated SEZs.

Licenses to develop and/or operate within SEZs are awarded by Indian central and

regional governments. Companies who receive these licenses are guaranteed a

plethora of lucrative benefits, including numerous tax exemptions and holidays,

easing of various customs and labor regulations and procedures, and heightened

access to credit, infrastructure, and other resources. According to a publication

issued by India’s Department of Commerce, incentives for businesses operating

within an SEZ include:

              • Duty free import/domestic procurement of goods for development,
                operation and maintenance of SEZ units.

              • 100% Income Tax exemption on export income . . . for first 5 years,
                50% for next 5 years thereafter and 50% of the ploughed back export
                profit for next 5 years.

              • Exemption from minimum alternate tax . . . .

              • External commercial borrowing by SEZ units up to US $500 million
                in a year without any maturity restriction through recognized banking
                channels.

              • Exemption from Central Sales Tax.

              • Exemption from Service Tax.
7
    About Cognizant - India, Cognizant, https://www.cognizant.com/india.

                                           32
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 33 of 156 PageID #: 33




             • Single window clearance for Central and State level approvals [i.e., a
               centralized approval process for obtaining regulatory approval, greatly
               reducing transaction costs].
             • Exemption from State sales tax and other levies as extended by the
               respective State Governments.8

Moreover, businesses operating within SEZs are entitled to “self-certify”

compliance with applicable regulatory regimes, including labor and customs laws

and regulations, and have access to expedited dispute resolution mechanisms.

Again, these benefits work to reduce greatly the transaction costs for firms

operating in SEZs. Additional tax benefits are extended to companies that develop

SEZs, including exemption from custom/excise duties and dividend distribution

tax.

       70.      Cognizant built and operated in India at least ten “global delivery

centers” (large IT campuses that housed thousands of employees) and aggressively

pursued SEZ licensing for those facilities. Notably, Cognizant constructed or

expanded at least four of its ten SEZ-licensed Indian global delivery centers during

the Relevant Period: those located in Kolkata, Coimbatore, Hyderabad, and the

Company’s Indian headquarters in Chennai.

       71.      Building and expanding SEZ-licensed facilities was key to the

Company’s performance in multiple ways. First, building and expanding SEZ


8
  Department of Commerce, Government of India, Special Economic Zones in
India, http://www.sezindia.nic.in/about-fi.asp.

                                           33
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 34 of 156 PageID #: 34




facilities increased Cognizant’s ability to drive revenue: the more employees the

Company could put to work at its SEZ facilities, the more revenue it would book.

Accordingly, analysts repeatedly focused on the Company’s headcount and

“utilization rates,” i.e., the extent to which employees’ time was being billed to

client projects. For instance, in a July 25, 2016 report, Deutsche Bank analysts

stated, “the company continues to focus on retention efforts and we believe

headcount remains an important leading indicator and expect headcount growth to

accelerate ahead of revenue acceleration.”9

      72.    Second, as noted above, the SEZ status of Cognizant’s Indian

operations allowed the Company to reduce massively its tax and operating costs,

which also was critical to its financial performance. Indeed, as noted previously

and detailed further below, in reports filed with the SEC throughout the Relevant

Period, Cognizant reported that the tax benefits, alone, that it derived from its SEZ

licenses increased the Company’s net income by hundreds of millions of dollars.

Cognizant acknowledged that these benefits materially impacted the Company’s

financial condition, and that “[c]hanges in Indian tax laws” that “would reduce or




9
 Bryan Keane, Research Analyst et al., Guidance Revision Coming? 6 (Deutsche
Bank AG July 25, 2016).

                                         34
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 35 of 156 PageID #: 35




deny SEZ tax benefits could have a material adverse effect on our business, results

of operations and financial condition.”10

         73.   Third, the enormous tax and operating cost savings Cognizant

generated through the SEZ status of its Indian operations also gave Cognizant a

significant competitive advantage among its outsourcing peers, and were therefore

instrumental in helping the Company garner new business through the delivery of

lower cost IT services to its US and European clients. As discussed above,

Defendants emphasized that clients’ interest in cutting IT costs was a primary

driver of demand for Cognizant’s services. During the Company’s August 5, 2016

earnings call, Coburn told investors that cost-cutting “remains absolutely essential

to almost every client”11 of the Company, and Cognizant’s SEC filings listed

“competitive pricing of services” as among the “principal competitive factors

affecting the markets for our services.”12

         B.    Planned Changes to Indian Tax Law Put Increased Pressure on
               Cognizant to Obtain SEZ Licensing for Its Facilities As Quickly
               As Possible During the Relevant Period




10
  See, e.g., Cognizant Tech. Sols. Corp., Annual Report (Form 10-K), at 27 (Feb.
25, 2016).
11
     Tr. of Q2 2016 Earnings Call at 4 (Bloomberg Aug. 5, 2016).
12
  See, e.g., Cognizant Tech. Sols. Corp., Annual Report (Form 10-K), at 12 (Feb.
27, 2015) [hereinafter 2014 Form 10-K].

                                            35
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 36 of 156 PageID #: 36




           74.   During the Relevant Period, looming changes to Indian tax law that

would phase out tax benefits for SEZs established after April 2017 put increased

pressure on Cognizant to obtain valuable SEZ licensing for its Indian operations as

quickly as possible. In February 2015, India’s Finance Minister, Arun Jaitley, sent

signals that the government could move to limit tax benefits for newly constructed

SEZs. In a speech on February 28, 2015, Minister Jaitley made sweeping criticisms

of India’s “regime of [corporate tax] exemptions,” which he said “led to pressure

groups, litigation, and loss of revenue.”13 Minister Jaitley expressed a keen interest

in lowering India’s general corporate tax rate, which he characterized as higher

than the rate “prevalent in other major Asian economies,” and eliminating “various

kinds of tax exemptions and incentives for corporate tax payers” to pay for the tax

cut.14

           75.   In November 2015, India’s Central Board for Direct Taxes (“Central

Board”) put even greater pressure on Cognizant to move as expeditiously as

possible to obtain valuable SEZ permitting for new operations when it, consistent

with Minister Jaitley’s February 2015 speech, issued a draft proposal phasing out

SEZ tax benefits for the development of new facilities commencing activities after

13
   Puja Mehra, Changes in Corporate Tax Regime to Reduce disputes: Jaitley,
Hindu (Mar. 2, 2015, 00:28 IST), http://www.thehindu.com/news/national/changes
-in-corporate-tax-regime-oreduce-disputes-jaitley/article6948860.ece?utm_source=
RSS_Feed&utm_medium=RSS&utm_campaign=RSS_Syndication.
14
     Id.

                                           36
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 37 of 156 PageID #: 37




April 1, 2017. A few months later, in February 2016, Minister Jaitley, on behalf of

the Ministry of Finance, presented a final budget plan implementing a policy for

phasing out SEZ tax exemptions after April 1, 2020, consistent with the Central

Board’s proposal and the Minister’s speech the prior year.15

      76.   Given the enormous pressure it faced to obtain SEZ licensing prior to

the phasing out of tax benefits for new operations, Cognizant embarked on an SEZ

development spree during the Relevant Period. As discussed above, Cognizant

built or expanded at least four of its ten SEZ licensed Indian global delivery

centers during the Relevant Period. In early September 2015, Cognizant signed

agreements with the Tamil Nadu state government to expand its major global

delivery center in Coimbatore and its Indian headquarters in Chennai. As reported

by India Today on September 10, 2015, Cognizant’s vice chairman and former

CEO, Lakshmi Narayan, highlighted the ambitious scope of the planned campus

expansions, stating, “[w]hen complete, the centres will have a capacity to

accommodate approximately 17,000 to 20,000 professionals.” 16

      77.   Shortly thereafter, in March 2016, Cognizant received approval from

the Telangana state government to construct a massive SEZ facility in the state’s

15
  Shrimi Choudhary, Corp Tax Cut Takes Last Budget Forward, Daily News &
Analysis (Mar. 1, 2016).
16
  Cognizant to Invest Rs 1,000 cr in TN in Next 5 Yrs, India Today (Sept. 10, 2015,
21:25 IST), http://indiatoday.intoday.in/story/cognizant-to-invest-rs-1000-cr-in-tn-
in-next-5-yrs/1/470681.html.

                                        37
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 38 of 156 PageID #: 38




capital, Hyderabad, that would house 8,500 employees. Just a few months later, in

August 2016, Cognizant received approval to construct an SEZ facility in Kolkata,

West Bengal, occupying a sprawling fifteen-acre plot. The Telegraph (of India)

reported on August 3, 2016, that the development was expected to house 10,000

Cognizant employees. 17 As part of the deal, government officials waived its

development fee.18 Moreover, sources reported that the state government’s

Housing Infrastructure Development Corporation, which sold the land to

Cognizant, had ensured that the price of the land “would be ‘kept reasonable’ to

sweeten the deal.”19

           78.   Notably, while Cognizant received SEZ licensing for its Kolkata

facilities, the state government had refused to grant licenses to the Company’s

competitors, including Wipro Limited and Infosys Limited. Both Wipro and

Infosys had purchased fifty acres of land apiece in the region based on the previous

state administration’s assurances that their projects would receive SEZ status – a

promise the new state government had declined to honor. In an August 5, 2016

article, the Times of India reported that, in the wake of the government’s grant of


17
  Mamata Government Allots New Town Plot for Company’s Third Campus in
Calcutta, Telegraph (India) (Aug. 3, 2016), https://www.telegraphindia.com/11608
03/jsp/calcutta/story_100288.jsp.
18
     Id.
19
     Id.

                                         38
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 39 of 156 PageID #: 39




SEZ licensing to Cognizant, several other IT outsourcing companies called on the

state’s IT Minister, Bratya Basu, “to evince interest in contributing more to the

state’s technological ecosystem.”20 While Minister Basu met with several business

leaders, his meeting with Cognizant’s Senior Vice President of Infrastructure

Service, Nachiket Deshpande, reportedly took “significantly more time than the

other chat sessions.”21

           C.    Defendants Underscored the Benefits of Cognizant’s SEZ
                 Licenses As a Key Driver of Its Financial Performance, While
                 Assuring Investors that Cognizant Did Not Make Improper
                 Payments to Foreign Officials

           79.   As detailed below, throughout the Relevant Period, Defendants

repeatedly emphasized that the Company’s SEZ facilities were a critical driver of

its strong financial performance. At the same time, Defendants also assured the

investing public that they had legitimately obtained the SEZ licenses, stating that

Cognizant did not make any payments to government officials to obtain anything

of value, and that the Company maintained a system of rigorous internal controls

precisely to prevent such payments. As investors would ultimately learn, these

statements were materially false and misleading.



20
  Tech Bosses Meet Kolkata’s IT Minister Bratya Basu, Times of India (Aug. 5,
2016, 8:39 AM IST); http://timesofindia.indiatimes.com/city/kolkata/Tech-bosses-
meet-Kolkatas-IT-minister-Bratya-Basu/articleshow/53551377.cms.
21
     Id.

                                         39
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 40 of 156 PageID #: 40




                1.   Defendants Highlighted that Cognizant’s SEZ Operations
                     Were a Crucial Driver of Its “Strong” Financial
                     Performance

         80.    During the Relevant Period, Defendants consistently reported what

they described as “strong” financial results, even when the IT outsourcing industry

was facing headwinds. When reporting these results, Defendants repeatedly

highlighted the benefits the Company received from the SEZ status of its Indian

operations during the Relevant Period. For instance, in its 2014 Annual Report,

Cognizant reported that 2014 saw “strong growth on the top line,” and explained

that its financial results were driven in significant part by its SEZ facilities, stating

that “the effect of the income tax holidays granted by the Indian government was

to reduce the overall income tax provision and increase net income by

approximately [$183 million] . . . and increase diluted EPS by $0.30.”22 In

reporting on its “strong performance” in its 2015 Annual Report, Cognizant again

emphasized that its results were driven significantly by its Indian SEZ operations,

reporting that these facilities had “increase[d] net income by approximately $201.4

million . . . and increase[d] diluted EPS by $0.33,” a material increase over the

prior year.23




22
     Cognizant, 2014 Annual Report, at 3, 126.
23
     Cognizant, 2015 Annual Report, at 4, 92.

                                           40
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 41 of 156 PageID #: 41




         81.    Defendants also highlighted to investors that expanding Cognizant’s

SEZ facilities was a key part of its business strategy. For instance, in the

Company’s SEC filings, Defendants repeatedly stated that “[w]e pursue an

international strategy that includes expanded infrastructure investments in India,”

“[w]e have constructed and expect to continue to operate most of our newer

development facilities in SEZs,” and Cognizant would continue to “[l]ocate most

of our new development center facilities in tax incentivized areas” in response to

the most significant trends and risks it was seeing in its business. 24 Defendants also

assured investors that Cognizant was continuing to pursue this strategy by making

significant capital expenditures to grow and expand its SEZ operations. For

instance, in its second quarter 2016 Form 10-Q, Cognizant stated that, “[a]s of June

30, 2016, we had outstanding fixed capital commitments of approximately $184.0

million related to our India development center expansion program to build new

state-of-the-art IT development and delivery centers.”25

         82.    In addition to emphasizing the positive financial impact of the

Company’s SEZ operations, Defendants also made statements attributing

Cognizant’s financial success to a number of other ostensibly legitimate business

factors and conditions. For example, in its SEC filings, Cognizant repeatedly set

24
     Id. at 92, 58, 47.
25
  Cognizant Tech. Sols. Corp., Quarterly Report (Form 10-Q), at 19 (Aug. 5,
2016).

                                          41
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 42 of 156 PageID #: 42




forth the “key drivers of our revenue growth,” which included numerous legitimate

factors such as “[s]olid performance across all of our business segments”;

“[s]ustained strength in the North American market”; “[c]ontinued penetration of

the European and Rest of World (primarily the Asia Pacific) markets”; “[i]ncreased

customer spending on discretionary projects”; “[e]xpansion of our service

offerings, including Consulting, IT IS, and BPS services”; “[i]ncreased penetration

at existing customers”; and “[c]ontinued expansion of the market for global

delivery of IT services and BPS.”

      83.    At the same time that Defendants were reporting strong financial

results driven by Cognizant’s SEZ strategy, they were reassuring investors that

Cognizant was not bribing foreign officials, and that the Company was taking

concrete steps to ensure compliance with anticorruption laws. As discussed below,

these statements were material to investors.

             2.     Defendants Assured Investors That Cognizant Did Not
                    Make Improper Payments to Foreign Officials, and
                    Maintained a System of Internal Controls to Prevent Such
                    Payments

      84.    The FCPA prohibits both direct and indirect payments to “any officer

or employee of a foreign government,” including employees of state-owned

enterprises, in order to influence their official “act[s] or decision[s]” or to “secur[e]




                                           42
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 43 of 156 PageID #: 43




any improper advantage.”26 Companies can, and often do, face FCPA liability

based on improper payments made by their agents or other business partners.

        85.    The penalties, including criminal penalties, that may be imposed for

violations of the FCPA’s anti-bribery provisions are severe.27 Corporate violators,

in particular, may face multimillion dollar fines and disgorgement of up to twice

the benefit obtained through the corrupt payment. The Attorney General or the

SEC may bring civil actions seeking fines against both corporate and individual

violators.

        86.    In recent years, both the DOJ and the SEC have significantly

increased enforcement of the FCPA.28 In 2010, the SEC’s Enforcement Division

created a specialized unit to further enhance its enforcement of the FCPA. 29 That

same year, the DOJ brought forty-eight enforcement actions and the SEC brought

26
     15 U.S.C. § 78dd-1.
27
   See, e.g., Clayco Petrol. Corp. v. Occidental Petrol. Corp., 712 F.2d 404, 408
(9th Cir. 1983).

(“The Act provides for severe criminal penalties including fines and
imprisonment.” (citing 15 U.S.C. §§ 78dd-2(b), 78ff)).
28
  Cortney Thomas, The Foreign Corrupt Practices Act: A Decade of Rapid
Expansion Explained, Defended, and Justified, 29 Rev. Litig. 439, 439-40 (Winter
2010) (noting “exponential increase” in FCPA enforcement by DOJ and SEC
beginning in early 21st century).
29
   Press Release, U.S. SEC, SEC Names New Specialized Unit Chiefs and Head of
New       Office      of    Market    Intelligence    (Jan.    13,     2010),
https://www.sec.gov/news/press/2010/2010-5.htm.

                                         43
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 44 of 156 PageID #: 44




twenty-six.30 Furthermore, the DOJ and the SEC “have worked to create a network

of international cooperation in the global war against bribery and corruption.” 31 As

commentators remarked: “With the recent burst of enforcement activity and the

sharp increase in fines and penalties collected, everyone doing business abroad

must now pay particular attention to the FCPA.”32 Gibson Dunn’s “2016 Year-End

FCPA Update” noted that:

        2016 was a precedent-setting year for the Foreign Corrupt Practices
        Act (“FCPA”). After several years of consistent enforcement
        numbers, the Department of Justice (“DOJ”) and Securities and
        Exchange Commission (“SEC”) produced what arguably is the most
        significant year of enforcement in the statute’s 39-year history. With
        53 combined enforcement actions, more than $2 billion in corporate
        fines levied by U.S. enforcers and billions more by foreign regulators
        in coordinated prosecutions, early returns on the DOJ’s FCPA Pilot
        Program, and an increasingly clear intersection between the FCPA
        and Dodd-Frank’s whistleblower provisions, there is much to
        discuss. 33


30
   Covington & Burling LLP, Significant Developments and Trends in Anti-
Corruption Enforcement 1 (Jan. 2011), http://www.cov.com/files/Publication/5ff
26ab9-61cf-46f4-ba8aaa463a65f9fe/Presentation/PublicationAttachment/437b6d49
-f6c1-4b3a-b2adbe89b9337322/Significant%20Developments%20and%20Trends
%20in%20AntiCorruption%20Enforcement.pdf.
31
  Tom Fox, Global Anti-corruption Enforcement Numbers Going Up, Compliance
Week (Feb. 14, 2017), https://www.complianceweek.com/blogs/tom-fox-tom-
fox/global-anti-corruptionenforcement-numbers-going-up#.WMf5Xm_yvcs.
32
   Robert C. Blume & Ryan V. Caughey, Commentary, The FCPA: Overview,
Enforcement Trends and Best Practices, 13 Andrews Sec. Litig. & Reg. Reporter
1, 1 (Nov. 3, 2009).
33
     Gibson, Dunn & Crutcher LLP, 2016 Year-End FCPA Update 1 (Jan. 3, 2017),

                                         44
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 45 of 156 PageID #: 45




      87.    Because Cognizant’s operations are principally located outside of the

United States, the Company’s compliance with anticorruption laws, and its

maintenance of appropriate controls to ensure continued compliance, was critical

to investors. This was particularly true of Cognizant’s Indian business, not only

because it comprised the vast majority of the Company’s operations and was

crucial to Cognizant’s success, but because, as Forbes reported on February 11,

2016, corruption watchdogs ranked India as one of the world’s most corrupt

countries during the Relevant Period. 34

      88.    Indeed, U.S. companies’ Indian operations have become an

increasingly prominent target of federal regulators’ FCPA enforcement programs.

As commentators have explained, over the past decade “both the DOJ and the SEC

have targeted misconduct in India across a wide range of industries from

manufacturing and construction to oil and information technology.” 35


http://www.gibsondunn.com/publications/documents/2016-Year-End-FCPA-
Update.pdf.
34
  Ronak D. Desai, India Remains One of the Most Corrupt countries in the World,
Forbes (Feb. 11, 2016 4:11 PM), https//www.forbes.com/sites/ronakdesai/2016/02
/11/india-remains-one-ofthe-most-corrupt-countries-in-the-world/#590d3498155f.
35
   Jeremy B. Zucker, Darshak S. Dholakia & Hrishikesh N. Hari, Anti-bribery
Compliance in India: Both Sword and Shield 3 (Dechert LLP Nov. 2016),
https://www.dechert.com/files/Uploads/Documents/Lit%20-%20General/White%
20Paper%20-%20Anti-Bribery%20Compliance%20in%20India%20FINAL%20-
%2011-16.pdf.

                                           45
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 46 of 156 PageID #: 46




         89.   In particular, FCPA lawyers have stated that some of the “key high

risk areas” for conducting business in India include “[o]btaining licenses and

permits”; “[l]and acquisition”; “[s]etting up plants and operations”; and “[c]ustoms

and taxes” – precisely the subject areas at issue here. 36

         90.   Given these facts, throughout the Relevant Period, Cognizant

repeatedly acknowledged that noncompliance with anticorruption laws, and failure

to implement adequate control systems to monitor and enforce compliance, could

have serious negative consequences for the Company. In reports filed with the SEC

during the Relevant Period Cognizant stated:

         Among other anti-corruption laws and regulations, we are subject to
         the United States Foreign Corrupt Practices Act, or FCPA, which
         prohibits improper payments or offers of improper payments to
         foreign officials to obtain business or any other benefit, and the U.K.
         Bribery Act. Violations of these laws or regulations could subject us
         to criminal or civil enforcement actions, including fines and
         suspension or disqualification from government contracting or
         contracting with private entities in certain highly regulated industries,
         any of which could have a material adverse effect on our business,
         results of operations and financial condition. 37

         91.   Accordingly, Cognizant assured investors that it did not make

improper payments to foreign officials, and that it implemented a rigorous control

system in order to ensure compliance with anticorruption laws, including the


36
  Anthony Campanelli, Managing Corruption Risks in India 4 (Deloitte LLP
2014).
37
     See, e.g., 2014 Form 10-K, at 28.

                                            46
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 47 of 156 PageID #: 47




FCPA. Cognizant published, and disseminated to investors on its website, its Code

of Conduct. In it, Cognizant again acknowledged the importance of compliance

with anticorruption laws and the maintenance of adequate controls to monitor that

compliance, stating that “anti-corruption law violations come with severe legal

penalties to the company, its executives and the individuals involved in such

actions.” 38 Thus, in a section entitled, “Preventing Corrupt Activities,” Cognizant

stated that the Company did not make improper payments to government officials

to obtain any business or other advantage: “We do not corruptly give or offer,

directly or indirectly, anything of value to a government official to obtain or

maintain business or any other advantage for the Company.”39

         92.      Cognizant’s Code of Conduct also represented that the Company

would take several specific actions to vet payments to foreign officials and ensure

their legitimacy, stating that any such payments would receive “pre-approval from

our Legal Department,” and that all such payments would be appropriately

“reported and documented as part of the FCPA’s and other laws’ books and

records requirements.” 40




38
     2015 Code of Conduct, at 10.
39
     Id. at 9.
40
     Id. at 10.

                                          47
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 48 of 156 PageID #: 48




        93.   In addition, the Code of Conduct directed investors to the

Anticorruption Policy, which Cognizant published and disseminated to investors

through its website. The Anticorruption Policy set out certain proscriptions on

conduct to which the Company purported to adhere, and set forth affirmative

preventative actions that the Company purported to take. Pursuant to the

Anticorruption Policy, Cognizant assured investors that the Company would:

     • “never pay, promise, offer or authorize a bribe or anything of value to a
       government official or any other individual in order to obtain business for
       the Company or to secure an improper advantage for the Company”;

     • “conduct risk assessments, in consultation with our Legal Department, for
       certain activities involving officials in high-risk countries for corrupt
       practices”;

     • “ensure that entries into the Company’s books and records are accurate, and
       that all Company internal controls and procedures are maintained and
       followed when making payments from the Company”; and

     • “comply with, and enforce, all the Company’s requirements for
       documentation of expenses and payment requests . . . consistent with our
       Core Values and Standards of Business Conduct on transparency.” 41

        94.   Cognizant also publicly assured investors that it was taking a number

of additional concrete steps to ensure Company compliance with anticorruption

laws. In the Anticorruption Policy, Cognizant told investors, among other things,

that its Legal Department would review “red flag” transactions, including those

transaction involving a government-related counterparty, and that “[p]eriodic
41
   Cognizant, Cognizant Technology Solutions FCPA, UK Bribery Act and
Anticorruption Policy 2 (2011).

                                         48
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 49 of 156 PageID #: 49




audits of compliance shall be performed by each business unit in coordination with

our Legal Department” in order to “[m]onitor [a]nd [a]udit [c]ompliance [w]ith

[the] Anticorruption Policy.”42

         95.     Cognizant touted both its Anticorruption Policy and its Code of

Conduct in SEC filings throughout the Relevant Period. For example, Cognizant’s

2014 Form 10-K stated, “we make available our code of business conduct and

ethics entitled ‘Cognizant’s Core Values and Standards of Business Conduct’ free

of charge through our website. We intend to disclose any amendments to, or

waivers from, our code of business conduct and ethics that are required to be

publicly disclosed pursuant to rules of the SEC and the NASDAQ Global Select

Market by posting it on our website.”

         96.     In SEC filings throughout the Relevant Period, Cognizant also assured

investors that it maintained an adequate system of internal accounting controls, as

mandated by the FCPA and the Sarbanes-Oxley Act (“SOX”). The FCPA imposes

accounting requirements that operate as a complement to, and a means of

enforcing, its anti-bribery provisions. Specifically, the FCPA requires issuers to

keep books and records that accurately and fairly describe their transactions, and to

develop and maintain an adequate system of internal accounting controls, in order

to track payments and prevent bribery. SOX mandates, in part, that internal


42
     Id. at 3, 5, 7.

                                            49
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 50 of 156 PageID #: 50




controls must be designed so as to “ensure that material information relating to the

company . . . is made known to” officers responsible for certifying the accuracy of

the company’s public reports.

      97.    A critical element of the internal accounting controls prescribed by the

FCPA is called “tone at the top.” “Tone at the top” refers to senior management’s

commitment to legal and ethical compliance and accurate reporting, expressed as a

function of management initiatives, policies, and, most importantly, management’s

conduct. SOX also recognizes the primacy of “tone at the top” as a control

mechanism in, among other things, its rules making a company’s senior

management ultimately responsible for the quality of an issuer’s disclosure

controls and financial reporting. Regulators and auditors likewise recognize “tone

at the top” as a key internal control mechanism. For example, the Resource Guide

to the U.S. Foreign Corrupt Practices Act, jointly issued by the DOJ and the SEC,

emphasizes that an issuer’s implementation of “an appropriate tone at the top” is a

key factor in assessing the seriousness of an FCPA violation. 43

      98.    Similarly, then-SEC Commissioner Cynthia Glassman stated in an

April 2003 speech on the SEC’s implementation of SOX:



43
   Criminal Div., U.S. DOJ & Enf’t Div., U.S. SEC, A Resource Guide to the U.S.
Foreign      Corrupt      Practices      Act     55     (Nov.      14,     2012),
https://www.sec.gov/spotlight/fcpa/fcpa-resource-guide.pdf [hereinafter “Resource
Guide”].

                                         50
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 51 of 156 PageID #: 51




      [T]he ultimate effectiveness of the new corporate governance rules
      will be determined by the “tone at the top.” Adopting a code of ethics
      means little if the company’s chief executive officer or its directors
      make clear, by conduct or otherwise, that the code’s provisions do not
      apply to them. . . . Corporate officers and directors hold the ultimate
      power and responsibility for restoring public trust by conducting
      themselves in a manner that is worthy of the trust that is placed in
      them. 44

      99.    Accordingly, Cognizant’s maintenance of adequate internal control

systems, including its “tone at the top,” was critically important to investors

because it ensured that the Company adhered to the Code of Conduct and

Anticorruption Policy it purported to practice, and that the Company’s public

disclosures were accurate.

      100. In connection with Cognizant’s SEC filings throughout the Relevant

Period, and pursuant to SOX, D’Souza and McLoughlin signed certifications

representing to investors that Cognizant’s internal reporting controls were

“effective” and were designed to “provide reasonable assurance regarding the

reliability” of Cognizant’s financial reports; that Cognizant’s SEC filings were free

from material misstatements and omissions, and “fairly present[ed], in all material

respects, the financial condition and results of operations of the Company”; and

that there were no “significant deficiencies and material weaknesses in the design

or operation” of Cognizant’s internal controls that had not been disclosed.

44
   Cynthia A. Glassman, Commissioner, SEC, SEC Implementation of Sarbanes-
Oxley:     The     New     Corporate    Governance  (Apr.     7,    2003),
https://www.sec.gov/news/speech/spch040703cag.htm.

                                         51
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 52 of 156 PageID #: 52




      101. On Cognizant’s website, the Company also touted the rigorousness of

its internal controls, stating “Cognizant employs rigorous internal controls to

ensure our commitment to ethical behavior, proper risk management and

exemplary corporate conduct. Our internal controls are maintained by an effective

and far-reaching corporate governance system implemented by our senior

leadership team and overseen by an independent Board of Directors.” Based on

these statements, the Company assured investors that they could take comfort in

the conduct of its management and the accuracy and completeness of its public

disclosures.

      102. The cumulative effect of the statements summarized above was to

drive Cognizant’s stock price significantly higher throughout the Relevant Period.

Specifically, Defendants’ statements caused Cognizant’s stock price to rise from

$46.50 per share at the start of the Relevant Period to a Relevant Period high of

more than $68 per share – an increase of more than 46%.

      103. Unfortunately for investors, as detailed below, Defendants’ statements

to investors concealed a bribery scheme that went to the core of Cognizant’s SEZ

operations and involved the highest levels of Cognizant management. This

undisclosed bribery scheme rendered a host of Defendants’ statements to investors

materially false and misleading, including their statements: touting the significant

benefits Cognizant received from its SEZ operations; representing that the



                                        52
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 53 of 156 PageID #: 53




Company did not bribe foreign officials and took concrete steps to ensure FCPA

compliance; assuring investors that the Company maintained reliable internal

controls; and attributing the Company’s performance to additional legitimate

factors.

      D.     In Truth, Cognizant Bribed Indian Government Officials to
             Procure Valuable SEZ Licensing

      104. Unbeknownst to investors, to secure the valuable SEZ licenses

Cognizant repeatedly touted, the Company engaged in a long-standing bribery

scheme through which it made several million dollars worth of improper payments

to Indian government officials. As discussed below, Cognizant has admitted that,

between 2010 and 2015, it made at least $6 million (over 400 million Indian

rupees) in payments “relating to Company-owned facilities in India” that “may”

have been “improper[] and in possible violation of the [FCPA].”

      105. Cognizant further admitted that, in its publicly reported financial

statements, it improperly booked these payments as capital expenditures rather

than operating expenses, which are deducted dollar-for-dollar against the

Company’s bottom line as they are spent. This had the effect of disguising the

illicit payments as legitimate capital investments and inflating the Company’s

reported investments in its SEZ facilities, as well as its net income.

      106. Notably, Cognizant also has admitted that the bribery scheme was

carried out by “senior management,” and that its officers actually overrode the

                                          53
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 54 of 156 PageID #: 54




Company’s internal controls to facilitate the bribery scheme. Specifically, the

Company ultimately admitted in its November 7, 2016 third quarter Form 10-Q

that “certain members of senior management may have participated in or failed to

take action to prevent the making of potentially improper payments by either

overriding or failing to enforce the controls established by the Company relating

to real estate and procurement principally in connection with permits for certain

facilities in India.” As detailed below, chief among the senior management who

carried out the scheme is Defendant Coburn.

      107. As revealed in the Securities Class Action, former Cognizant

employees have corroborated the Company’s admissions. Former Employee 1

served as a Cognizant Manager, Internal Audit & SOX Compliance from

November 2014 through December 2015. Former Employee 1 was tasked with

overseeing an FCPA compliance audit of Cognizant’s Indian operations, which

began in September 2014 and was completed in May 2015. Notably,

notwithstanding the Company’s representations that it conducted “periodic audits

of [FCPA] compliance,” Former Employee 1 reported that it was apparent based

on the absence of prior-period audit documentation that an FCPA compliance audit

had not been performed in at least two years prior to 2015. Former Employee 2,

Cognizant’s Assistant Vice President, Internal Audit from 2007 through 2012 and




                                       54
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 55 of 156 PageID #: 55




the Company’s Chief Audit Executive, stated that no FCPA-specific audits were

performed during his/her tenure at Cognizant.

      108. Former Employee 1 further reported that the 2015 audit found

evidence that payments related to procuring SEZ licensing were being made to

Indian government personnel and that these payments were being improperly

classified in Cognizant’s internal systems. Specifically, Former Employee 1

explained that Cognizant coordinated its land and facility procurement through a

contractor. Former Employee 1 reported that the 2015 audit turned up several

invoices from this contractor that explicitly sought reimbursement for payments for

licenses to operate in SEZs in Bangalore and elsewhere. While the local

government had the power to grant SEZ licenses in the area, the payments were

made to what appeared to be a private, nongovernmental entity. Upon

investigating, Former Employee 1 discovered that key positions in the ostensibly

private entity were held by government-affiliated individuals.

      109. While, as set forth above, the invoices made the purpose of the

payments explicit (i.e., for SEZ licenses), Former Employee 1 stated that

Cognizant internally recorded the payments as “lease payments.” When Former

Employee 1 interviewed Cognizant personnel, including a Director of Procurement

and Director of Accounts Payable (individuals who were senior managers) about

these transactions, he/she was unable to get a “straight cooperative answer,” and,



                                        55
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 56 of 156 PageID #: 56




instead, was met with “inconsistent responses and no backup to support what they

were saying.” According to Former Employee 1, the personnel interviewed were

all saying something different, particularly about the purpose of the payments, and

the inconsistency “raised a big red flag.” Former Employee 1 stated that the team

would “speak to three people” about the purpose of the payments and “get three

different answers.” Although Former Employee 1 could not recall the amount of

the payments in question, he/she stated that the payments would have had to have

been significant enough to be selected for auditing. Notably, Former Employee 1

reported that the audit team discovered these payments “fairly easily,” by running a

few searches through the Company’s electronic database.

      110. Former Employee 1 also reported that the 2015 audit turned up

several “high risk” problems in Cognizant’s internal controls. First, as described

above, the audit revealed that numerous payments to Indian government-affiliated

personnel had been improperly classified as lease payments or otherwise

characterized in a way that was inconsistent with the nature of the actual

transaction. Second, as stated in the Company’s published Anticorruption Policy,

all transactions involving government personnel were to be authorized by

Cognizant’s legal department. Former Employee 1, however, discovered that

proper authorization was not being obtained for payments to government officials.

Third, and relatedly, Former Employee 1 discovered that there were deficiencies in



                                        56
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 57 of 156 PageID #: 57




the Company’s disclosure controls, as payments to government officials were not

being properly flagged as such for further vetting, as per the Company’s

anticorruption and internal control policies.

      111. Fourth, contrary to Defendants’ statements in the Anticorruption

Policy, Former Employee 1 stated that Cognizant employees did not receive

adequate FCPA compliance training. Specifically, Former Employee 1 noted that

training materials were in English, rather than the language native to the employees

being trained. Moreover, the training materials were generic, and were not specific

to either the country in which employees operated or the specific positions they

held. Unsurprisingly in light of these deficiencies, Former Employee 1 noted that

the completion rate for compliance training was low. Corroborating Former

Employee 1’s reports, Former Employee 2, a highly placed audit executive, stated

that his/her staff had no FCPA-specific training and that no FCPA training manuals

even existed.

      112. Former Employee 1 reported the findings of the 2015 audit described

above to Cognizant’s Associate Vice President of Audit, Abraham Verghese

(“Verghese”), for inclusion in a formal final audit report. Former Employee 1

further reported that he/she was included on emails in which Verghese raised these

findings with Cognizant’s Assistant Vice President of Global Compliance &

Ethics, Misty Pederson (“Pederson”) – one of Cognizant’s most senior compliance



                                          57
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 58 of 156 PageID #: 58




executives. 45 Former Employee 1 stated that the final audit report would have been

disseminated to senior Cognizant executives including Pederson, Bhavna Sharma

(Senior Manager, Internal Audit), and Steve Casari (Vice President Enterprise Risk

Management & Internal Audit). Former Employee 1 also stated that summary audit

findings, at a minimum, would have been distributed to the Audit Committee of

Cognizant’s Board, which had approved the plan to conduct the FCPA audit, as

well as D’Souza and McLoughlin.

      113. As discussed above, Cognizant has admitted that its “senior

management” “participated” in the Company’s bribery scheme by, among other

things, overriding internal controls related to real estate permitting or refusing to

enforce these controls. There is ample evidence that Coburn, the Company’s

President and former CFO, “participated” in Cognizant’s scheme. Former

Employee 3, Cognizant’s Infrastructure Team Lead from July 2015 through

January 2016, stated that Coburn was the “responsible authority” for overseeing

Cognizant’s leases in India. Former Employee 4, Cognizant’s Associate Director -

Strategic Sourcing from September 2011 through March 2015, stated that Coburn

was “involved directly” in real estate transactions; “[h]e used to take a special

interest.” Moreover, Coburn, who had served as a senior Cognizant executive for

45
   Pederson’s biography on the business networking website LinkedIn stated that
she is “[r]esponsible for developing, sustaining, measuring, and communicating
programs that ensure Cognizant associates are committed to compliance with all
local laws and [the Company’s] Code of Conduct.”

                                         58
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 59 of 156 PageID #: 59




seventeen years, suddenly resigned when the Board’s corruption investigation was

announced.

      E.     The Facts in the Indictment, SEC Action, and SEC Order Further
             Establish Cognizant’s Bribery Scheme and False Statements to
             Investors

      114. As discussed above, the Indictment, SEC Action, and SEC Order are

the result of a two-year investigation by the DOJ and SEC, and are based on

Cognizant’s own internal documents and the accounts of multiple current and

former employees. Indeed, in a February 13, 2019 letter to Cognizant, the DOJ

noted that Cognizant provided it with “all known relevant facts about the

misconduct”—facts which Cognizant obtained through its own multi-year

investigation conducted by its own counsel, at a cost of tens of millions of dollars.

While the DOJ’s investigation is still ongoing, the Indictment, the SEC Action, and

the SEC Order strongly corroborate that Cognizant engaged in an illicit bribery

scheme to secure lucrative SEZ permitting; that the scheme was conceived and

orchestrated by some of the Company’s most senior management, including

Defendants Coburn and Schwartz; and that Cognizant, Coburn and Schwartz made

and caused to be made numerous false statements to investors concealing the

scheme. As explained below, the Indictment, SEC Action, and SEC Order set forth

detailed facts demonstrating how, between 2014 and 2016, Cognizant—through

Coburn, Schwartz and other senior executives—authorized the payment of at least



                                         59
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 60 of 156 PageID #: 60




$3.6 million in bribes to Indian government officials to obtain permits required to

build and operate lucrative SEZ facilities across India, including in Pune, Siruseri,

and Chennai.

             1.    Defendants Coburn and Schwartz Arranged $2.5 Million in
                   Illicit Payments to Obtain Permitting Necessary to Create
                   and Operate Cognizant’s Largest SEZ Facility

      115. Between in or about January 2014 and in or about January 2016,

Coburn and Schwartz, as well as other senior Cognizant executives, engaged in a

scheme to bribe one or more government officials in India to secure and obtain a

planning permit (the “KITS Permit”) necessary to construct and operate

Cognizant’s largest SEZ, the KITS Campus in Chennai. The Indictment makes

clear that Cognizant could not have built and operated this crucial SEZ facility, nor

enjoyed the lucrative SEZ benefits attendant to it, without the KITS Permit.

Specifically, the Indictment explains that the KITS Permit was “a statutory

approval that was required prior to the commencement of the KITS Campus,”

and states that the Permit was “discretionary and nonroutine.”

      116. As discussed above, the KITS Campus was critical to Defendants’

SEZ strategy. Located at 1 SEZ Avenue in Chennai, the capital of the state of

Tamil Nadu, the KITS Campus would become the Company’s largest facility in

India, encompassing 2.7 million square feet and supporting between 17,000 and

20,000 Cognizant employees. The KITS Campus’ SEZ status would provide



                                         60
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 61 of 156 PageID #: 61




Cognizant with a significant business advantage by, among other things, allowing

the Company to massively reduced taxes and operating costs associated with the

work done by thousands of employees, as discussed above.

      117. Cognizant retained a construction firm (which, on information and

belief, as set forth above, is believed to be L&T) in or about November 2011 to

develop the KITS Campus. As noted in the Securities Class Action, CC#1,

Cognizant’s Vice President of Administration who resided in India, was

Cognizant’s primary liaison with L&T and directly oversaw development of the

KITS Campus.

      118. Given its importance, Coburn was personally involved in the KITS

Campus project from its inception, and received regular updates from CC#1.

Indeed, Cognizant’s February 7, 2011 press release that announced the

construction project quoted Coburn touting the project as “part of our ongoing

strategy of investing in our people, processes, systems, and infrastructure to

support our long-term growth.” 46

      119. Coburn was responsible for personally approving any payments in

excess of $500,000 that L&T requested from Cognizant for reimbursement of

unanticipated costs associated with the agreed-upon scope of work (known as

“variation claims” or “change order requests”).

46
  Press Release, Cognizant to Invest Over $500 Million in India Infrastructure
Expansion (Feb. 7, 2011).

                                        61
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 62 of 156 PageID #: 62




      120. Cognizant’s contract with L&T provided that L&T would obtain all

statutory approvals and permits. Though, as noted above, the KITS Permit was

statutorily required prior to the commencement of construction, L&T did not

submit an application and fee for the Permit until on or about February 7, 2013,

approximately fourteen months after beginning work on the KITS Campus. By

that time, Cognizant had already invested significant resources in building the

KITS Campus, which would be jeopardized without the required Permit.

      121. The Indian government had still not issued the KITS Permit by April

2014—more than a year since L&T had first submitted the KITS Permit

application and fee, and over two years since L&T had begun work on the KITS

Campus (without having obtained the required permitting). On April 21 and 22,

2014, with the timely completion of the KITS Campus in jeopardy, Defendants

Coburn and Schwartz participated in video conference calls with CC#1 and

Thiruvengadam to discuss paying a $2 million bribe (more than 120 million INR)

to an official with the Chennai Metro Development Authority in order to secure the

KITS Permit and complete this critical SEZ facility. On the calls, CC#1 told

Coburn and Schwartz that the government official had demanded the bribe in

exchange for approving the Permit and asked for their guidance. As set forth in the

Indictment, during the calls, Coburn and Schwartz agreed with CC#1 and

Thiruvengadam that L&T would pay the bribe, and that Cognizant would



                                        62
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 63 of 156 PageID #: 63




reimburse L&T for the bribe payment through a change order request at the end of

the project.

      122. Specifically, to disguise Cognizant’s repayment of the illegal bribe to

L&T, Schwartz and Coburn agreed that L&T would submit a number of fraudulent

change order requests at the end of the project totaling $2 million. The fact that

Coburn had sole authority to approve large change orders was key to the execution

of Defendants’ scheme. Coburn was to use that authority to approve payment of

the phony change order requests to effectuate disbursement of the bribe monies,

thus causing the repayment to be falsely recorded in Cognizant’s books and

records as bona fide construction costs. To ensure that their fraudulent scheme

went undetected, Schwartz emphasized during the April 22, 2014 video conference

that the reimbursement payment should not stand out in the change order request.

      123. In order to secure L&T’s cooperation in their scheme, Coburn

directed CC#1 to tell L&T that Cognizant would withhold future payments related

to the KITS Campus construction until it delivered the bribe to the Indian

government official, and to notify L&T that its future business with Cognizant was

in jeopardy unless it complied. CC#1 did as directed. Several weeks later, L&T

advised CC#1 that it would take necessary steps to secure and obtain the KITS

Permit and that it had hired a special third-party consultant to make the bribe

payment.



                                       63
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 64 of 156 PageID #: 64




      124. To further entice L&T to participate in the illegal bribery scheme,

Coburn authorized an additional $500,000 payment to L&T. As with the $2 million

bribe, Coburn orchestrated the submission of fake change order requests to

Cognizant, used his authority to approve those requests to disburse the illicit

payment to L&T, and, thus, caused the additional payment to be falsely recorded in

Cognizant’s books and records as bona fide construction costs.

      125. As noted above, following the April 22, 2014 calls, L&T advised

CC#1 that it had hired a special third-party consultant to make the bribe payment.

On or about May 17, 2014, CC#3 emailed CC#1, writing: “As committed, we are

going ahead with approval part (not to inform your site team & others, except your

top management if required so).” CC#3 also noted that Cognizant had

approximately $17 million in outstanding bills owed to L&T and asked for CC#1’s

assistance in getting Cognizant to pay those bills.

      126. CC#1 forwarded the above email to, among others, Coburn and

Thiruvengadam, in which CC#1 stated that Cognizant had “some positive traction”

on the KITS Campus “approval process” and that L&T was “moving full swing on

the process.” CC#1 also wrote that L&T had “appointed a new liaison consultant to

process the approval” and that L&T “was confident [Cognizant] will receive

approval by this month end/early June.” Discussing L&T’s request regarding its

outstanding bills, CC#1 stated that the total “on hold” payments were



                                          64
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 65 of 156 PageID #: 65




approximately $17 million, “the freeze on payment is hurting them very badly,”

and CC#1 believed that it was a “good idea to release payment.”

      127. Nonetheless, still lacking the critical KITS Permit, Coburn agreed to

release only partial payment of money owed to L&T for legitimate construction

work. On May 20, 2014, Coburn wrote in an email to CC#1 and others, “Suggest

you pay 7mm and hold the balance 10m until they deliver?”

      128. Coburn thereafter directed the co-conspirators not to discuss the

bribery scheme over email. On or about June 16, 2014, Thiruvengadam sent CC#1

an email that read, “[Coburn] wanted an update on the [KITS Campus] approval

(no [e]mails he said).”

      129. On or about June 30, 2014, L&T received a government order needed

to obtain the KITS Permit, which the bribe recipient had promised to secure. That

day, CC#3 emailed a scanned copy of the order to CC#1 and others, writing: “As

discussed, nobody should know that [L&T] has got this [order.] Request to

maintain this confidentiality.” Later that day, CC#1 sent the scanned government

order, without CC#3’s note, to several Cognizant executives, including

Thiruvengadam and Defendants Coburn and Schwartz, writing “We will now start

firm planning for occupation. Thanks to [L&T] for support.”

      130. In order to sustain the pressure on L&T to secure the completed KITS

Permit, Coburn continued to withhold payment owed to L&T for legitimate



                                       65
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 66 of 156 PageID #: 66




construction work. Coburn responded to a June 30, 2014 email from CC#1 asking

for permission to unfreeze the remaining $10 million owed to L&T by instructing

CC#1 to “pay $5mm of the $10mm” and to “hold the other $5mm until all

approvals are finalized and received.”

      131. A little more than four months later, on or about November 5, 2014,

the KITS Permit was issued to Cognizant. On or about November 10, 2014, CC#1

emailed Defendant Coburn, copying Thiruvengadam and others, to announce that

the KITS Permit had been issued and recommending that Cognizant release L&T’s

remaining funds that Cognizant had frozen. Two days later, Coburn responded via

email, “OK.”

      132. Around this time, as the KITS Campus project neared completion,

L&T began submitting change order requests to Cognizant for reimbursement of

unanticipated construction costs, in accordance with the plan devised by Coburn

and Schwartz. Specifically, L&T submitted approximately forty-five claims

totaling approximately $25 million. These claims included an approximately $2.5

million request for “statutory approvals - planning permit” listed as part of a larger

$3.7 million claim for “approvals/campus regularization.” This $2.5 million

request corresponded to the approximately $2 million bribe payment and the

$500,000 additional payment to L&T for delivering the bribe.




                                         66
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 67 of 156 PageID #: 67




        133. Circulated within Cognizant as an attachment to an email on or about

October 29, 2014 was a document entitled “Variations List Discussion Document,”

which     included   the   $3.7   million        claim   along   with   the   description

“Approvals/Campus Regularisation.” A subsequent of the document, circulated as

an attachment to an email on or about November 12, 2014, contained an item in the

same amount, but with the description shortened to just “Statutory Approvals.” On

or about January 13, 2015, CC#1 sent an email to Coburn and others that included

a chart summarizing L&T’s pending change order requests, and which contained

this item for “Statutory Approvals.”

        134. Knowing that a multi-million dollar line item for “statutory

approvals” would likely raise a red flag and invite further inquiry from Cognizant’s

auditors, and in keeping with Schwartz’s April 2014 warning that the

reimbursement payment should not stand out in the change order request, CC#1

instructed a co-conspirator who was a member of Cognizant’s real estate group to

create a fake version of the “Variations List Discussion Document” that replaced

the entire $3.7 million claim for “approvals/campus regularization” (which

included the $2.5 million “statutory approvals” request) with eleven previously-

rejected claims worth roughly the same amount. CC#1 then retroactively

“accepted” the previously-rejected claims. This substitution would ensure that




                                            67
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 68 of 156 PageID #: 68




L&T was reimbursed for the bribe payment and the additional $500,000, while

disguising the true purpose of the payment.

      135. In or about January 2015, CC#1 told Coburn that certain line items in

the fake Variations List Discussion Document had been used to conceal

Cognizant’s bribe payments, including the additional payment to L&T. By email

on or about January 15, 2015, the fraudulent change orders and supporting Excel

spreadsheets were forwarded to Coburn for approval. Coburn preliminarily

approved these payments in a February 3, 2015 email to CC#1, in which he stated,

“Approved.”

      136. To facilitate the formal approval of the bribe payments by Cognizant’s

finance unit, on or about March 11, 2015, Defendant Coburn falsified a

spreadsheet and related approvals containing and incorporating the false change

order requests in connection with the KITS Campus.

      137. On or about March 13, 2015, Defendant Coburn formally approved

the illicit payments, sending an email to a member of Cognizant’s finance unit

authorizing a payment to L&T that included reimbursement for the $2 million

bribe and the $500,000 additional payment for making the bribe. Based on their

communications with CC#1 and Thiruvengadam as set forth above, Coburn and

Schwartz knew that the reimbursement for the bribe would be and was included in




                                        68
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 69 of 156 PageID #: 69




the amount Cognizant agreed to pay L&T, and that the change order documents

would be and were falsified to conceal the true nature of those payments.

      138. Based on Coburn’s approvals, Cognizant issued several separate

payments to L&T to cover the cost of L&T’s change order requests between March

2015 and January 2016 that included approximately $2 million for the bribe and

$500,000 for the additional payment for paying the bribe.

            2.     To Conceal the Illicit Bribery Scheme, Defendants Coburn
                   and Schwartz Made and Caused to Be Made False and
                   Misleading Statements and Omissions in Cognizant’s SEC
                   Filings and Sustainability Reports

      139. As described further below, Defendants Coburn and Schwartz took

numerous steps to conceal the bribery scheme from the investing public, including:

a) falsifying Cognizant’s books, records, and accounts, thus falsifying Cognizant’s

publicly-filed earnings releases and financial statements; b) preventing discovery

of the scheme by Cognizant’s auditors, which ensured that Cognizant would

publicly issue the financial statements and earnings releases containing the false

information that Coburn and Schwartz created; and c) making and causing to be

made false and misleading statements in Cognizant’s public Sustainability Reports,

including by falsely certifying their compliance with Cognizant’s Code of

Conduct.

      140. As discussed above, upon learning of the $2 million bribe demand

during the April 2014 video teleconferences and approving it, Defendant Coburn,

                                        69
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 70 of 156 PageID #: 70




with Schwartz’s approval, authorized the use of fraudulent change orders to

disguise Cognizant’s reimbursement of $2 million to L&T for the bribe payment.

In addition, Coburn later authorized an additional $500,000 payment to L&T for

delivering the bribe, also to be paid through fraudulent change orders.

      141. Coburn—having served as Cognizant’s CFO and President—and

Schwartz—having served as the Company’s General Counsel—knew that these

actions would cause Cognizant to improperly record the illicit payments in

Cognizant’s books and records as bona fide construction expenses. Coburn further

knew that the bribery scheme would cause Cognizant to falsely and improperly

record the payments in Cognizant’s books and records as bona fide expenses

related to construction of the KITS Campus because Coburn personally approved

the fraudulent change orders.

      142. Coburn and Schwartz approved and executed a plan to conceal the

bribery scheme that necessarily entailed deliberately falsifying Cognizant’s books,

records, and accounts, which were used to generate Cognizant’s Relevant Period

financial statements and earnings releases. Thus, as these Defendants knew, the

bribery scheme would also cause Cognizant’s publicly reported financial

statements to be falsified. By disguising the bribes as bona fide construction costs,

these Defendants understood that these expenditures would be capitalized, rather

than expensed, thus overstating capital expenditures, understating operating



                                         70
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 71 of 156 PageID #: 71




expenses, and overstating earnings in Cognizant’s publicly-reported financial

statements.

      143. In addition, Defendant Schwartz, as Cognizant’s Chief Legal Officer,

personally signed and authorized the filing of each of Cognizant’s Forms 8-K that

publicly disseminated Cognizant’s false earnings releases for each reporting period

during the Relevant Period. Specifically, as discussed further below, Schwartz

signed Forms 8-K filed with the SEC on May 4, 2015, August 5, 2015, November

4, 2015, February 1, 2016, May 6, 2016 and August 5, 2016, attaching earnings

releases that, as Schwartz knew, misstated Cognizant’s capital expenditures,

operating expenses, and net income.

      144. Coburn and Schwartz also took a number of steps to ensure that the

truth about Cognizant’s reported financial information would not be uncovered,

and that the false financial information would be reported to investors. As

described further below, Defendants Coburn and Schwartz concealed the bribery

scheme from Cognizant’s auditor in connection with its audits of the Company’s

financial statements from 2014 through 2016. Had Cognizant’s auditor learned

about the bribery scheme, the auditor would not have provided unqualified audit

opinions to accompany Cognizant’s annual reports during that time, thereby

precluding the false information from being publicly reported (as SEC regulations

require that annual reports be audited). Thus, this deception by Coburn and



                                        71
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 72 of 156 PageID #: 72




Schwartz enabled Cognizant to publicly release the false and misleading financial

information that Coburn and Schwartz created and authorized, as described above.

      145. First, in order to conceal the improper payments to L&T, Defendants

Coburn and Schwartz made false and misleading statements and omissions to

Cognizant’s auditor concealing the bribery scheme, the disguised payments to

L&T, the resulting false books and records of Cognizant, and their intentional

circumvention of Cognizant’s Code of Ethics and internal accounting controls.

Indeed, the SEC Action states that “Coburn and Schwartz lied to Cognizant’s

auditor” by making “false and misleading statements or omissions to Cognizant’s

auditor in connection with its audits of the company’s financial statements from

2014 through 2016.” These lies by Coburn and Schwartz concealed the bribery

scheme, “the resulting false books and records of Cognizant, and their intentional

circumvention of Cognizant’s Code of Ethics and internal accounting controls.”

      146. Second, between August 2014 and June 2016, Defendant Coburn

signed false management representation letters that were provided to Cognizant’s

auditor during its audit, review, and examination of Cognizant’s financial

information, including Cognizant’s financial statements. As stated in the SEC

Action, this false financial information “was incorporated by reference or attached

to periodic and annual reports filed with the [SEC]”—in other words, it was

contained in the false SEC filings at issue in this case. These false management



                                        72
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 73 of 156 PageID #: 73




representation letters were essential to causing Cognizant to report false financial

information to investors. As discussed above, any refusal by Coburn to affirm that

he was unaware of any fraud inside the Company, would have surely raised red

flags with Cognizant’s auditors. GAAS AU 333 and 722.24 specifically require

that members of management provide such representation letters for both annual

and quarterly reports. Each of Coburn’s management representation letters falsely

stated that:

       We acknowledge our responsibility for the design and implementation
       of programs and controls to provide reasonable assurance that fraud is
       prevented and detected.

       We have no knowledge of any fraud or suspected fraud affecting the
       Company involving: a) Senior management; b) Management or other
       employees who have significant roles in internal control over financial
       reporting; or c) Others where the fraud could have a material effect on
       the condensed consolidated interim financial statements.

       There have been no violations or possible violations of laws or
       regulations whose effects should be considered for disclosure in the
       consolidated financial statements or as a basis for recording a loss
       contingency.

       147. In fact, as described above, Defendant Coburn knew at the times that

he signed these false management representation letters that he, with Defendant

Schwartz’s approval, had authorized Cognizant to execute a scheme to bribe an

Indian government official so as to acquire an essential permit necessary for the

completion of the Company’s largest SEZ facility, the KITS Campus. Coburn also

knew when he signed the false management representation letters that, at his

                                         73
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 74 of 156 PageID #: 74




direction, Cognizant had concealed these illicit payments through fraudulent

change orders and circumvented the Company’s internal controls, which resulted

in a series of improper payments to L&T between 2015 and 2016, and that the

books, records and accounts of Cognizant – and its public financial statements –

were thereby falsified.

      148. Third, as set forth in the SEC Action, Coburn and Schwartz signed

numerous false SOX “sub-certifications” in connection with the Company’s

financial reports filed with the SEC between July 2014 and January 2016. As

discussed below, SOX requires that an issuer’s CEO and CFO certify the

completeness and accuracy of financial reports filed with the SEC, the

effectiveness of the issuer’s internal controls, and the absence of disclosure

deficiencies. In order to verify the accuracy of these attestations, Cognizant’s CEO

and CFO relied on sub-certifications from other members of senior management,

including Coburn and Schwartz, attesting to the accuracy of the Company’s

financial reports and integrity of its controls. Without these sub-certifications,

D’Souza and McLoughlin would have been unable to sign their own certifications

required by SOX, and the Company would have been unable to file the financial

reports with the SEC. Moreover, any refusal by a member of senior management to

sign a sub-certification would surely have raised red flags to the auditor about the

accuracy of the Company’s SEC filings and would have also precluded filing the



                                        74
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 75 of 156 PageID #: 75




financial reports. Accordingly, Coburn and Schwartz’s false sub-certifications

were a crucial step in the dissemination to investors of Cognizant’s false financial

reports.

      149. In their sub-certifications, Coburn and Schwartz falsely stated, among

other things, that: (1) Cognizant’s internal controls had been in force and effective;

(2) they had disclosed to Cognizant’s CEO and CFO all known deficiencies in the

operation of the internal controls; (3) they had disclosed to Cognizant’s CEO and

CFO “any known fraud, whether or not material, that involves management or

other employees, within my area of responsibility, who have a significant role in

the Company’s internal controls”; and (4) that the financial information for each

relevant period “does not contain any untrue statement of fact or omit to include a

material statement of fact necessary to make such financial information, in light of

the circumstances under which such financial information was compiled, not

misleading.”

      150. In fact, at the time that Defendants Coburn and Schwartz executed

each of these certifications, Coburn and Schwartz knew that they had authorized

Cognizant to execute a scheme to bribe an Indian government official so as to

acquire an essential permit necessary for the completion of the Company’s largest

SEZ facility, the KITS Campus. Coburn and Schwartz further knew that they had

approved a plan to conceal the bribery scheme and circumvented the Company’s



                                         75
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 76 of 156 PageID #: 76




internal controls, which necessarily entailed deliberately falsifying Cognizant’s

books, records, and accounts – and, in turn, its public financial statements.

      151. In addition to the facts set forth in the SEC Action, the Indictment also

provides further specific examples of false statements that Coburn and Schwartz

made in connection with Cognizant’s SEC filings at issue in this action, which

enabled them to be published to investors. Specifically, the Indictment states that

“Coburn, Schwartz and others, in connection with the preparation of Cognizant’s

filing of its annual report with the SEC, made and caused to be made false,

fraudulent, and misleading representations and omissions in [Cognizant’s] Annual

Report on Form 10-K and Proxy Statement Disclosure Questionnaires for the year

ended December 31, 2014 and the year ended December 31, 2015”—the two

Forms 10-K at issue in this case—“including, but not limited to, providing false

answers to questions relating to: bribes or kickbacks; disguised or intentionally

mis-recorded entries in Cognizant’s books and records; and transactions that may

have violated Cognizant’s Code of Conduct.”

      152. Similarly, the Indictment states that “Coburn, Schwartz, and others, in

connection with the preparation of Cognizant’s SEC filings, made and caused to be

made false, fraudulent, and misleading representations and omissions in Sarbanes-

Oxley Quarterly Global 302 Certifications for the quarter ending June 30, 2014 and

the quarter ending March 31, 2015, including, but not limited to, falsely certifying



                                          76
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 77 of 156 PageID #: 77




that Cognizant’s internal controls had been in force and effective, and that they had

disclosed to Cognizant’s Chief Executive Officer and Chief Financial Officer all

known deficiencies in the operation of the internal controls and any known fraud

involving management or other employees who had a significant role in

Cognizant’s internal controls.”

        153. In 2014 and 2015, Cognizant published Sustainability Reports that,

among other things, stated to investors that there were “no incidents” of corruption

and (in the 2015 Sustainability Report) that “Cognizant treats reports of

misconduct seriously.” These statements were false and misleading: as discussed

above, Cognizant—through its most senior management, including Defendants

Coburn and Schwartz—was engaged in a bribery scheme.

        154. Defendants Coburn and Schwartz made and caused to be made these

false   and misleading statements       in Cognizant’s     Sustainability Reports.

Specifically,   the   Sustainability   Reports   incorporated    information    from

certifications provided by Coburn and Schwartz throughout the Relevant Period.

As set forth in the SEC Action, from 2014 through 2016, Coburn and Schwartz

submitted false certifications stating that they adhered to Cognizant’s “Core Values

and Standards of Business Conduct”—which, as described above, required

compliance with the Company’s anti-corruption policy, the maintenance of

accurate books and records, and compliance with all laws, rules and regulations



                                         77
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 78 of 156 PageID #: 78




applicable to the Company in India and wherever Cognizant conducted business.

Yet, at the time that Coburn and Schwartz executed these certifications, they knew

that they had authorized Cognizant to execute a scheme to bribe an Indian

government official to acquire an essential permit necessary for the completion of

the Company’s largest SEZ facility, the KITS Campus. They also knew that they

had approved a plan to conceal the bribery scheme which necessarily entailed

deliberately   falsifying   Cognizant’s      books,   records,   and   accounts—and

consequently, its public financial statements.

      155. In addition, Cognizant’s Sustainability Reports state that “Cognizant’s

President,” i.e., Coburn, was responsible for monitoring the Company’s

sustainability performance, including its compliance with anti-corruption laws,

“and reporting the results of this review to our Board of Directors,” including the

CEO, who signed and approved the report. Coburn’s responsibility for this

function further demonstrates his authorization of, and control over, the false

information in the Sustainability Reports.

      156. Likewise, Schwartz furnished information for inclusion in, and

participated in approving, Cognizant’s Sustainability Reports. As Cognizant’s

Chief Legal Officer, Cognizant’s compliance function reported to Schwartz.

Schwartz was ultimately responsible for monitoring and ensuring Cognizant’s

compliance with anti-corruption laws. Thus, Schwartz was ultimately responsible



                                          78
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 79 of 156 PageID #: 79




for monitoring and reporting the false compliance data included in the

Sustainability Reports.

      157. As revealed in the SEC Order, around the same time Defendants

Coburn and Schwartz authorized and concealed the bribery scheme described

above, Cognizant—acting through its senior executives—engaged in very similar

bribery schemes involving at least two other SEZ facilities.

      158. The bribery scheme in Pune also involved the construction of a

commercial office facility with L&T as Cognizant’s builder.

      159. The Pune facility was also part of Cognizant’s SEZ strategy.

Cognizant had announced the construction of the Pune facility in the same

February 7, 2011 press release announcing construction of the KITS Campus,

which also noted that the Pune facility was in a SEZ. As noted above, that press

release also indicates Defendant Coburn’s involvement, quoting him as describing

the construction projects as “part of our ongoing strategy of investing in our

people, processes, systems, and infrastructure to support our long-term growth.”

      160. L&T began construction of the Pune facility in 2012. L&T began

construction prior to the issuance of necessary permits, including specifically an

environmental clearance. Thereafter, Cognizant—acting through its senior

executives—authorized L&T to pay, on Cognizant’s behalf, a $770,000 bribe to a




                                         79
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 80 of 156 PageID #: 80




government official in exchange for issuing the permit necessary to construct and

operate the SEZ facility.

      161. Just as with the scheme that Coburn and Schwartz implemented to

obtain the KITS Permit, Cognizant reimbursed L&T for the bribe through false

change order requests: in this instance, after the bribe had been paid in early 2013,

L&T sought reimbursement through a change order request submitted in April

2013 containing a line item for “Liasoning [sic] and consultations charge towards

Environmental clearance.” Cognizant rejected the change order, but later approved

the payment after L&T falsely changed the rationale to “Change in the make of

Workstation from Featherlite to Art matrix.” As noted above, with respect to the

KITS Campus, Coburn’s authorization was required for change order requests of

$500,000 or more—a threshold that this change order easily exceeded.

      162. Cognizant ultimately reimbursed L&T for the bribe payment in

January 2014 pursuant to the phony change order. As a result, Cognizant falsely

reported this illegal bribe as bona fide capital expenses—and thereby overstated

the Company’s earnings—in Cognizant’s Relevant Period financial statements and

earnings releases.

      163. The bribe scheme in Siruseri again involved the construction of a

commercial office facility with L&T as Cognizant’s builder and again related to

the Company’s SEZ strategy: Cognizant’s operations in Siruseri are in SIPCOT IT



                                         80
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 81 of 156 PageID #: 81




Park, a designated SEZ. In its 2009-2010 Annual Report, L&T stated that the “SEZ

at Siruseri for Cognizant” was a “major order[] bagged.”

      164. In Siruseri, Cognizant—acting through its senior executives—

authorized L&T to pay $840,000 in bribes to government officials for the issuance

of several permits required to construct and operate the SEZ facility, including a

planning permit, a power permit from the local electricity board, and an

environmental clearance. After L&T made the payments in or around 2012, and

Cognizant thereafter received the permits, L&T submitted false change order

requests for several inflated or unjustified work items. Again, after Cognizant

rejected the initial requests, the sham descriptions were revised and Cognizant

approved the false change orders. As with Pune, the size of the change order

request significantly exceeded the $500,000 threshold needed for Defendant

Coburn’s approval.

      165. Cognizant ultimately reimbursed L&T for the Siruseri bribe payments

in installments between 2015 and 2016. Again, Cognizant falsely reported this

illegal bribe as bona fide capital expenses—and thereby overstated the Company’s

earnings—in Cognizant’s Relevant Period financial statements and earnings

releases.




                                        81
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 82 of 156 PageID #: 82




      F.     The Truth Is Finally Revealed

      166. On September 30, 2016, Cognizant shocked investors by announcing,

in a Form 8-K filed with the SEC, that its Board was “conducting an internal

investigation into whether certain payments relating to facilities in India were

made improperly and in possible violation of the U.S. Foreign Corrupt Practices

Act and other applicable laws.”47

      167. In that same filing, Cognizant also announced that Coburn, whom

analysts had described as “a leading face of CTSH to the investment community,”

a “key executive,” and “a major contributor to the development of the company’s

strategy since its inception,” had resigned amidst the Board’s corruption

investigation and was being replaced as President by then-CEO of IT Services

Rajeev Mehta. Analysts noted the abruptness of Coburn’s departure, pointing out

that he had “been attending/participating at recent investor conferences.”48

      168. Analysts and investors were shocked by Cognizant’s September 30,

2016 disclosures. For example, in a September 30, 2016 report, Argus analysts

downgraded Cognizant, characterizing the “announced resignation of the

company’s president amid a corruption investigation in India” as “blockbuster

47
  Cognizant Tech. Sols. Corp., Current Report (Form 8-K), at Item 8.01 (Sept. 30,
2016) [hereinafter 2016 Form 8-K].
48
  Cognizant Gags Staff, Steps up Graft Probe, Times of India (Oct. 3, 2016, 4:00
AM IST), http://timesofindia.indiatimes.com/business/india-business/Cognizant-
gags-staff-steps-up-graftprobe/articleshow/54646587.cms.

                                         82
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 83 of 156 PageID #: 83




news.”49 These analysts observed that “[g]iven that a top executive has resigned, . .

. we see risks that the illegal practices could be extensive and long-lived.

Additional agencies such as DoJ and SEC could conduct investigations of their

own, and this matter could overhang the CTSH shares [for] a significant amount of

time.” 50 In a September 30, 2016 report, RW Baird analysts expressed deep

concern that illegal payments made to procure SEZ permitting could have

profoundly adverse consequences for Cognizant, noting that, “[w]hile we haven’t

seen this in the past, we consider possible outcomes to include reputational damage

– could hurt revenue growth via client loss/limited client wins, fines and potential

limits on operations in certain areas.”51

         169. In a September 30, 2016 report, Jefferies analysts similarly expressed

shock at the Company’s “two surprising announcements” concerning the Board’s

investigation into FCPA violations and Coburn’s resignation, specifically noting




49
  Jim Kelleher, CFA, Change in Rating: Downgrading to HOLD on Corruption
Probe 1-2 (Argus Research Co. Sept. 30, 2016).
50
     Id. at 1.
51
   Jochelle Mendonca, Cognizant Investigating Improper Payments Paid in India;
Informs      DOJ,     SEC,     ETtech    (Oct.   1,     2016,    09:51     IST),
http://tech.economictimes.indiatimes.com/news/corporate/cognizant-investigating-
improper-payments-paid-in-india-informs-doj-sec/54607942.

                                            83
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 84 of 156 PageID #: 84




that Coburn’s “sudden departure was not anticipated in our opinion.” 52 The

report further noted that “we don’t believe [Coburn] will receive any severance.” 53

           170. That same day, Evercore ISI published a report opining that

Defendant Coburn’s resignation may have been “as a direct result of this

investigation”:

           This morning Cognizant announced that Gordon Coburn, President,
           resigned and [has] been replaced with Rajeev Mehta, CEO of
           [Cognizant] IT Services. In conjunction, [Cognizant] is conducting an
           internal investigation into whether certain payments relating to
           licenses and permits on a small number of its 12 owned facilities in
           India were made improperly and in possible violation of the [FCPA]
           and other applicable laws. While not specified, we believe Gordon
           Coburn may have resigned as a direct result of this investigation
           and potentially other issues [Cognizant] may be facing given a weak
           discretionary spending environment in the Company’s large Financial
           Services and Healthcare verticals.54

           171. Morgan Stanley analysts likewise stated in a September 30, 2016

report that “investors may assume a connection” between Coburn’s resignation and

the announcement of the FCPA investigation, “given the timing” of the two

events.55


52
   Jason Kupferberg, Equity Analyst, Surprise Management Departure and
Possible FCPA Violation 1 (Jefferies Group LLC Sept. 30, 2016).
53
     Id.
54
     David Togut, CFA et al., Nibble on Bad News 1 (Evercore ISI Sept. 30, 2016).
55
  Brian Essex, CFA et al., CTSH Quick Comment 2 (Morgan Stanley Sept. 30,
2016).

                                            84
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 85 of 156 PageID #: 85




      172. Finally, Morningstar issued a September 30, 2016 report emphasizing

that Cognizant’s “unexpected” announcement had “surprised the market” and was

“clearly a black eye for the company and could potentially provide dark clouds”

over the “reputation of the firm’s consulting franchise.”56 A few days later, on

October 3, another Morningstar report noted: “Given that Coburn had been with

the company for over 20 years and president since 2012, the quickhanded nature of

his dismissal seems to indicate a link to the FCPA investigation.” 57

      173. On September 30, 2016, in response to the Company’s disclosures,

Cognizant’s stock price swiftly declined. The Company’s stock price fell more

than 13%, or $7.29 per share, declining from $55.00 to $47.71 on the year’s

highest trading volume.

      G.     Cognizant Has Admitted that the Company’s Relevant Period
             Representations Were False and that Senior Management
             Participated in Making Improper Payments to Indian Officials,
             and Coburn and Schwartz Have Been Indicted and Sued by the
             SEC for This Misconduct

      174. Since the end of the Relevant Period, Cognizant has acknowledged

that: (1) Cognizant’s “senior management” “may have participated in” making $6


56
   Brian Colello, CPA, Cognizant’s Shares Remain Undervalued as the Firm
Investigates Possible Corruption Violations 1 (Morningstar Equity Research Sept.
30, 2016).
57
  Andrew Lange, Equity Analyst, Cognizant in Possible Violation of Foreign
Corrupt Practices; Scant Detail, Stock Still Undervalued 1 (Morningstar Equity
Research Oct. 3, 2016).

                                         85
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 86 of 156 PageID #: 86




million dollars’ worth of corrupt payments to Indian government officials to

procure permits relating to the Company’s Indian facilities including by, among

other things, “overriding” the very internal controls designed to detect and prevent

such misconduct; (2) the Company’s prior reported financial results were misstated

because millions of dollars in bribes were improperly reported as “capital

expenditures” (i.e., legitimate expenditures to build or maintain physical facilities);

(3) Defendants’ representations about Cognizant’s compliance with anticorruption

laws and the adequacy of its internal controls were both false; and (4) senior

management knew that the Company’s internal controls were inadequate to detect

and prevent the bribery scheme.

      175. On November 7, 2016, Cognizant filed its third quarter results on

Form 10-Q with the SEC. In that filing, the Company admitted that Cognizant’s

“senior management may have participated” in making – or had allowed to be

made – corrupt payments to procure licenses for the Company’s Indian facilities:

      During the closing process for the third quarter of 2016, based on the
      results of the internal investigation to date, we concluded that as of
      December 31, 2015 and in subsequent interim periods, we did not
      maintain an effective control environment. Specifically, we did not
      maintain an effective tone at the top as certain members of senior
      management may have participated in or failed to take action to
      prevent the making of potentially improper payments by either
      overriding or failing to enforce the controls established by the
      Company relating to real estate and procurement principally in
      connection with permits for certain facilities in India.

                                    *     *      *

                                          86
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 87 of 156 PageID #: 87




           As a result of the foregoing, we have determined that a material
           weakness existed as of December 31, 2015, and continues to exist in
           subsequent interim periods, in our internal control over financial
           reporting. 58

           176. Accordingly, Cognizant admitted in that Form 10-Q that its senior

management was deeply involved in the bribery scheme and that its prior

statements concerning the integrity of its internal controls were false. Cognizant

was forced to correct the certifications in its 2015 Form 10-K and first and second

quarter 2016 Forms 10-Q – that “our disclosure controls and procedures and

internal controls over financial reporting were effective” – to state the opposite,

instead – “that [those controls] as of December 31, 2015 were ineffective.” 59

           177. The Company further admitted that it had misstated its prior financial

results to conceal Cognizant’s bribery scheme. Specifically, to hide the purpose

and nature of these payments, the Company had mis-booked many of the improper

payments as capital expenditures – investments in physical assets that may be

depreciated – rather than operating expenses, which are deducted dollar-for-dollar

against the Company’s bottom line as they are spent. The Company stated:

           To date, the investigation has identified a total of approximately $ 5.0
           million in payments that may have been recorded improperly. During
           the three months ended September 30, 2016, we recorded an out-of-

58
  Cognizant Tech. Sols. Corp., Quarterly Report (Form 10-Q), at 7 (Nov. 7, 2016)
[hereinafter Q3 2016 Form 10-Q].
59
     Id.

                                             87
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 88 of 156 PageID #: 88




         period correction related to $ 3.1 million of such payments that were
         previously capitalized that should have been expensed. The remaining
         $1.9 million of such payments remains under investigation. The
         recorded correction resulted in an increase of selling, general and
         administrative expenses of $ 3.1 million, a reduction in depreciation
         and amortization expense of $ 0.4 million, and a reduction in property
         and equipment, net of $ 2.7 million.60


         178. In its 2018 Form 10-K, the Company updated these findings, stating

that it “recorded out-of-period corrections related to $4 million of such payments

that had been previously capitalized that should have been expensed.” 61

         179. On November 7, 2016, Cognizant held its Q3 2016 earnings

conference call with analysts and investors. During this call, D’Souza reiterated

that the Company’s senior management was involved in the scheme. He further

stated that the members of senior management who participated in the scheme

were no longer with the Company:

         [W]e discovered in the course of the investigation that certain
         members of senior management may have been aware of or
         participated in the matters under investigation. Any such conduct
         would be inconsistent with our core values. Based on the results of the
         investigation to-date, those who may have been involved are no
         longer with the company or in the senior management position.62



60
     Id. at 26-27.
61
  Cognizant Tech. Sols. Corp., Annual Report (Form 10-K), at 21 (Feb. 29, 2019)
[hereinafter 2018 Form 10-K].
62
     Tr. of Q3 2016 Earnings Call at 2 (Bloomberg Nov. 11, 2016).

                                           88
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 89 of 156 PageID #: 89




        180. D’Souza’s statement leaves little doubt that Coburn, the Company’s

former President, was personally involved in the bribery scheme. As noted above,

at the time D’Souza made this statement, Coburn was “no longer with the

Company” because he had suddenly and surprisingly “resigned” just three days

before the Company disclosed the investigation into the improper payments.

        181. Cognizant also has acknowledged that its representations in its credit

agreement with a commercial bank syndicate that the Company was compliant

with anticorruption laws was “materially incorrect.”63 Specifically, in its 2014

credit agreement, which the Company publicly filed with the SEC on November

20, 2014, Cognizant represented that:

        [Cognizant], its Subsidiaries and their respective directors, officers
        and employees, and to the best knowledge of [Cognizant,] its affiliates
        and agents, have not engaged in any activity or conduct which would
        violate any applicable Anti-Corruption Laws, and are in compliance
        with Anti-Corruption Laws and applicable Sanctions and are not
        engaged in any activity that would reasonably be expected to result in
        [Cognizant] being designated as a Sanctioned Person. 64

In its third quarter 2016 Form 10-Q, Cognizant acknowledged that the existence of

the bribery scheme rendered this statement false and that the Company was

therefore forced to secure a waiver of default from the syndicate and amend its



63
     Q3 2016 Form 10-Q, at 12, 42, 53.
64
  Cognizant Tech. Sols. Corp., Current Report (Form 8-K), Ex. 10.1 at 52-53
(Nov. 20, 2014).

                                          89
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 90 of 156 PageID #: 90




credit agreement. 65 Specifically, this statement was amended to read, in pertinent

part, “to the best knowledge of the Borrower, its affiliates and agents, . . . except

for the Disclosed Matters, [Cognizant has] not engaged in any activity or conduct

that would violate any applicable Anti-Corruption Laws,” with the Disclosed

Matters defined as the Company’s September 30, 2016 disclosure about the bribery

scheme.66

         182. On February 8, 2017, in connection with its fourth quarter 2016

earnings call, Cognizant provided another update to its ongoing investigation of

corrupt payments made to Indian officials. The Company disclosed that it had

discovered another $1 million in improper payments, bringing the total amount of

bribes paid to $6 million. 67

         183. On March 1, 2017, Cognizant filed a Form 10-K with the SEC, which

disclosed that the bribery scheme had been ongoing since at least 2010.

Specifically, the 2016 Form 10-K stated: “To date, the investigation has identified




65
     See Q3 2016 Form 10-Q, at 12.
66
     Id. at Ex. 10.1.
67
     Tr. of Q4 2016 Earnings Call at 7-8 (Bloomberg Feb. 8, 2017).


                                          90
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 91 of 156 PageID #: 91




a total of approximately $6 million in payments made between 2010 and 2015 that

may have been recorded improperly.”68

         184. The 2016 Form 10-K also demonstrated that the bribery scheme was

widespread and involved multiple members of senior management and other

Company employees. Under “Remediation Plans,” the 2016 Form 10-K reiterated

that multiple members of senior management were involved with the bribery

scheme and acknowledged that additional Cognizant employees may be

disciplined:

         [T]he members of senior management who may have participated in
         or been aware of the making of the identified potentially improper
         payments and failed to take action to prevent the making of the
         identified potentially improper payments were no longer with the
         Company or in a senior management position as of December 31,
         2016. Additional personnel actions have been taken with respect to
         other employees and further actions may be required.69

         185. The Company further acknowledged that the cost of the scandal was

ongoing and severe, stating: “In 2016, we incurred $27 million in costs related to

the FCPA investigation and related lawsuits. We expect to continue to incur

expenses related to these matters in 2017 and future periods.”70



68
  Cognizant Tech. Sols. Corp., Annual Report (Form 10-K), at 37 (Mar. 1, 2017)
[hereinafter 2016 Form 10-K].
69
     Id. at 58.
70
     Id. at 37.

                                         91
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 92 of 156 PageID #: 92




      186. During its October 30, 2018 earnings call, the Company told investors

that its discussions with the DOJ and SEC had “progressed to a point where we are

now able to reasonably estimate a probable loss and have recorded an accrual of

$28 million in our financial statements in Q3.” In its Form 10-Q filed the next day,

the Company further disclosed that it had “substantially completed” its internal

investigation. In its 2018 Form 10-K, the Company stated that it had incurred a

total of $79 million in costs related to the investigation, excluding the $28 million

paid to the SEC and DOJ.

      187. On February 6, 2019, in connection with its earnings release,

Cognizant announced what the International Business Times called a “major

management shake-up.” D’Souza—who co-founded Cognizant in 1994 and had

been CEO since 2007—would be stepping down from Cognizant in April 2019, to

be replaced by Vodafone executive Brian Humphries. Humphries will be the first

outsider to become CEO in the Company’s history. In addition, the Company also

announced that Rajeev Mehta—who had served as Cognizant’s President since the

Company fired Coburn in September 2016—would also be stepping down from

Cognizant in April 2019.

      188. On February 14, 2019—and made publicly available the following

day—the United States Attorney for the District of New Jersey filed the

Indictment, in which a federal grand jury sitting in Newark, New Jersey, charged



                                         92
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 93 of 156 PageID #: 93




Defendants Coburn and Schwartz with 12 criminal counts related to the bribery

scheme.

      189. The same day that the Indictment became public—February 15,

2019—the SEC filed the SEC Action, alleging civil claims against Defendants

Coburn and Schwartz for violations of the FCPA and securities laws in connection

with the bribery scheme.

      190. Also that day, the SEC separately announced the SEC Order, in which

Cognizant agreed to pay $25 million to settle claims that it had violated the

securities laws in connection with the bribery scheme; cease-and-desist future

violations; and report to the SEC periodically for two years on its remediation and

implementation of enhanced compliance measures, including through periodic

reviews by SEC Staff and the submission of written reports to the SEC.

      191. On February 19, 2019, The Economic Times reported that Cognizant

may still be liable for wrongdoing under Indian law. 71 That same day, the President

of the Indian political party Dravida Munnetra Kazhagam, M.K. Stalin, demanded

the registration of a case against Cognizant for the bribery scheme. Stalin also

urged the India Central Bureau of Investigation and Interpol to obtain evidence,

and further demanded that the government should assist the state’s Directorate of

71
  ET Bureau, DMK seeks probe against former AIADMK ministers, The Economic
Times, (Feb. 16, 2019), https://economictimes.indiatimes.com/news/politics-and-
nation/dmk-seeks-probeagainst-former-aiadmk-ministers/articleshow/68059327.c
ms.

                                        93
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 94 of 156 PageID #: 94




Vigilance and Anti-Corruption in acquiring evidence against Cognizant from the

United States. 72

VII. DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
     STATEMENTS AND OMISSIONS DURING THE RELEVANT
     PERIOD

           192. During the Relevant Period Defendants made numerous statements

regarding Cognizant’s business and results of operations that were materially false

and misleading in light of the Company’s misconduct, namely, the undisclosed

bribery scheme. First, in the Company’s SEC filings, Defendants informed

investors of the financial benefits Cognizant received from its SEZ licenses

without revealing that the Company was engaged in a bribery scheme in order to

obtain and perpetuate those benefits. The Company also reported the investments it

made in its SEZs – figures that were overstated because they included several

million dollars worth of illicit payments to Indian government officials. Second,

Defendants claimed that Cognizant had established robust policies and procedures

to ensure legal and ethical compliance, including extensive training and “risk

analysis” functions to assess and prevent “corruption.” Based on these

representations, Defendants specifically stated that “no” “confirmed incidents” of

“corruption” had been “reported in 2014” or “in 2015.” Defendants also stated that

“no incidents” of “significant risks” of “corruption” had been reported “in 2015.”


72
     Id.

                                        94
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 95 of 156 PageID #: 95




These representations were materially false and misleading in light of the facts that

(1) Cognizant was involved in a bribery scheme in India; (2) the scheme was

facilitated by senior management, including the Company’s President and Chief

Legal Officer, overriding or failing to enforce the much-hyped internal controls;

and (3) Cognizant has admitted that, in truth, its internal controls were materially

deficient. Third, Defendants represented that Cognizant’s financial performance

and ability to deliver low-cost services were due to legitimate business factors

without revealing that the Company was achieving its success, at least in part,

through bribes to Indian government officials. Fourth, Defendants overstated

Cognizant’s earnings during the Relevant Period by incorrectly booking its bribe

payments as capital expenditures when, in fact, those payments should have been

booked as operating expenses and charged against the Company’s net income.

Finally, the Company reported in its SEC filings that its internal controls were

“effective” when, as the Company has now admitted, those controls and its “tone at

the top” were materially defective due to senior management’s overriding the

controls or knowingly allowing them to be breached in order to facilitate the

bribery scheme.

      A.     Cognizant Highlighted the Benefits It Received from Its SEZ
             Licenses in India Without Disclosing that the Company was
             Involved in a Bribery Scheme to Obtain and Perpetuate Those
             Benefits




                                         95
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 96 of 156 PageID #: 96




      193. During the Relevant Period, Defendants repeatedly highlighted the

“significant” tax benefits and “relaxed . . . regulatory restrictions” that Cognizant

received from the Indian government because many of its operations were located

in India’s SEZs. Defendants emphasized that these benefits materially “increase[d]

net income.” These statements were materially false and misleading when made

because Cognizant obtained those benefits in material part through the scheme to

bribe Indian officials for SEZ permits.

      194. On February 27, 2015, Cognizant filed its 2014 Form 10-K with the

SEC, which was signed by D’Souza and McLoughlin (and others). The 2014 Form

10-K described the “income tax holiday benefits” that Cognizant’s “Indian

subsidiaries” had received from the “Indian government” as follows:

      Our Indian subsidiaries, collectively referred to as Cognizant India,
      are primarily export-oriented and are eligible for certain income tax
      holiday benefits granted by the Indian government for export
      activities conducted within Special Economic Zones, or SEZs, for
      periods of up to 15 years. Changes in Indian tax laws that would
      reduce or deny SEZ tax benefits could have a material adverse effect
      on our business, results of operations and financial condition.

      195. The 2014 Form 10-K qualified the “effect of the income tax holidays

granted by the Indian government” as follows:

      For the years ended December 31, 2014, 2013, and 2012, the effect of
      the income tax holidays granted by the Indian government was to
      reduce the overall income tax provision and increase net income by
      approximately[in thousands] $182,973, $146,326, and $151,789,
      respectively, and increase diluted EPS by $0.30, $0.24, and $0.25,
      respectively.

                                          96
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 97 of 156 PageID #: 97




      196. Cognizant also reported that, “[a]s of December 31, 2014, we had

outstanding fixed capital commitments of approximately $20,452 [in thousands]

related to our India real estate development program to build new Company-

owned state-of-the-art IT development and delivery centers.” The 2014 Form 10-

K further stated, “[w]e have constructed and expect to continue to locate most of

our newer development facilities in SEZs.”

      197. The above statements made in the 2014 Form 10-K were materially

false and misleading when made. It was materially false and misleading for

Cognizant to tout the “income tax holiday benefits” that the Company received

from the “Indian government” when, in fact, the Company was obtaining those

benefits through the bribery scheme detailed herein. Similarly, it was materially

false and misleading for Cognizant to state that the SEZ facilities meaningfully

“increase net income . . . and increase diluted EPS” when the Company was

obtaining such benefits through the bribery scheme detailed herein. It also was

materially false and misleading for Cognizant to state that it had “outstanding

fixed capital commitments of approximately $20,452 [in thousands] related to

our India real estate development program to build new Company-owned state-

of-the-art IT development and delivery centers,” when that figure included at least

$4.1 million in bribes paid to government officials.




                                         97
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 98 of 156 PageID #: 98




      198. It also was misleading for Cognizant to state that it would “locate

most of our newer development facilities in SEZs,” when Cognizant was obtaining

licenses for its new SEZ facilities through the bribery scheme detailed herein.

      199. On May 4, 2015, Cognizant filed its Q1 2015 Form 10-Q with the

SEC that was signed by D’Souza and McLoughlin and stated, in part: “Our Indian

subsidiaries, collectively referred to as Cognizant India, are primarily export-

oriented and are eligible for certain income tax holiday benefits granted by the

government of India for export activities conducted within Special Economic

Zones, or SEZs, for periods of up to 15 years.” Cognizant also reported that, in

response to the factors and risks affecting its business and operating results, the

Company planned to “[l]ocate most of our new development center facilities in

tax incentivized areas.”

      200. The above statements made in the Q1 2015 Form 10-Q were

materially false and misleading when made. It was materially false and misleading

for Cognizant to tout the “income tax holiday benefits granted by the government

of India for export activities conducted within Special Economic Zones” it had

received, when, in fact, Cognizant was obtaining those benefits through the bribery

scheme detailed herein.

      201. It also was misleading for Cognizant to state that it would “[l]ocate

most of our new development center facilities in tax incentivized areas,” when



                                         98
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 99 of 156 PageID #: 99




Cognizant was obtaining licenses for its new SEZ facilities through the bribery

scheme alleged herein.

      202. On August 6, 2015, Cognizant filed a Form 10-Q with the SEC that

was signed by D’Souza and McLoughlin and that stated, in part: “Our Indian

subsidiaries, collectively referred to as Cognizant India, are primarily export-

oriented and are eligible for certain income tax holiday benefits granted by the

government of India for export activities conducted within Special Economic

Zones, or SEZs, for periods of up to 15 years.” Cognizant also reported that in

response to the environment of factors affecting its business and operating results,

the Company planned to “[l]ocate most of our new development center facilities

in tax incentivized areas.”

      203. The above statements made in the Q2 2015 Form 10-Q were

materially false and misleading when made. It was materially false and misleading

for Cognizant to tout the “income tax holiday benefits granted by the government

of India for export activities conducted within Special Economic Zones” it had

received, when, in fact, Cognizant was obtaining such benefits through the bribery

scheme detailed herein.

      204. It also was misleading for Cognizant to state that it would “[l]ocate

most of our new development facilities in tax incentivized areas,” when Cognizant




                                        99
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 100 of 156 PageID #: 100




was obtaining licenses for its new SEZ facilities through the bribery scheme

alleged herein.

      205. On November 5, 2015, Cognizant filed a Form 10-Q with the SEC

that was signed by D’Souza and McLoughlin and that stated, in part: “Our Indian

subsidiaries, collectively referred to as Cognizant India, are primarily export-

oriented and are eligible for certain income tax holiday benefits granted by the

government of India for export activities conducted within Special Economic

Zones, or SEZs, for periods of up to 15 years.” Cognizant also reported that in

response to the environment of factors affecting its business and operating results,

the Company planned to “[l]ocate most of our new development center facilities

in tax incentivized areas.”

      206. The above statements made in the Q3 2015 Form 10-Q were

materially false and misleading when made. It was materially false and misleading

for Cognizant to tout the “income tax holiday benefits granted by the government

of India for export activities conducted within Special Economic Zones” it had

received, when, in fact, Cognizant was obtaining those benefits through the bribery

scheme detailed herein.

      207. It also was misleading for Cognizant to state that it would “[l]ocate

most of our newer development facilities in SEZs,” when Cognizant was obtaining

licenses for its new SEZ facilities through the bribery scheme alleged herein.



                                        100
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 101 of 156 PageID #: 101




      208. On February 25, 2016, Cognizant filed a 2015 Form 10-K with the

SEC that was signed by D’Souza and McLoughlin, among others. The 2015 Form

10-K touted the “income tax holiday benefits” that Cognizant’s “Indian

subsidiaries” had received from the “Indian government”:

      Our Indian subsidiaries, collectively referred to as Cognizant India,
      are primarily export-oriented and are eligible for certain income tax
      holiday benefits granted by the Indian government for export
      activities conducted within Special Economic Zones, or SEZs, for
      periods of up to 15 years. [If enacted, proposed changes in Indian tax
      laws] that would reduce or deny SEZ tax benefits could have a
      material adverse effect on our business, results of operations and
      financial condition.

      209. The 2015 Form 10-K quantified the “effect of the income tax holidays

granted by the Indian government” as follows:

      For the years ended December 31, 2015, 2014 and 2013, the effect
      of the income tax holidays granted by the Indian government was to
      reduce the overall income tax provision and increase net income by
      approximately $201.4 million, $183.0 million and $146.3 million,
      respectively, and increase diluted EPS by $0.33, $0.30 and $0.24,
      respectively.

      210. Cognizant also reported that, “[a]s of December 31, 2015, we had

outstanding fixed capital commitments of approximately $76.4 million related to

our India real estate development program to build new Company-owned state-

of-the-art IT development and delivery centers.” The 2015 Form 10-K also

stated, “We have constructed and expect to continue to operate most of our

newer development facilities in SEZs.”



                                         101
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 102 of 156 PageID #: 102




      211. The above statements made in the 2015 Form 10-K were materially

false and misleading when made. It was materially false and misleading for

Cognizant to tout the “significant tax incentives” from the “Indian government”

and related “benefits realized by us from Indian operations” it had received, when,

in fact, Cognizant was obtaining those benefits through the bribery scheme detailed

herein. Similarly, it was materially false and misleading for Cognizant to state that

the SEZ facilities meaningfully “increase net income . . . and increase diluted

EPS” when the Company was obtaining such benefits through the bribery scheme

detailed herein. It also was materially false and misleading for Cognizant to state

that it had “outstanding fixed capital commitments of approximately $76.4

million related to our India real estate development program to build new

Company-owned state-of-the-art IT development and delivery centers,” when that

figure included at least $4.1 million in bribes paid to government officials.

      212. It also was misleading for Cognizant to state that it would “continue to

operate most of our newer development facilities in SEZs,” when Cognizant was

obtaining licenses for its new SEZ facilities through the bribery scheme alleged

herein.

      213. On May 6, 2016, the Company filed a Form 10-Q with the SEC that

was signed by D’Souza and McLoughlin and that stated, in part: “Our Indian

subsidiaries, collectively referred to as Cognizant India, are primarily export-



                                         102
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 103 of 156 PageID #: 103




oriented and are eligible for certain income tax holiday benefits granted by the

government of India for export activities conducted within Special Economic

Zones, or SEZs, for periods of up to 15 years.” Cognizant also reported that in

response to the environment of factors affecting its business and operating results,

the Company planned to “[l]ocate most of our new development center facilities

in tax incentivized areas.” Cognizant also reported that, “[a]s of March 31, 2016,

we had outstanding fixed capital commitments of approximately $76.2 million

related to our India development center expansion program to build new state-

of-the-art IT development and delivery centers.”

      214. The above statements made in the Q1 2016 Form 10-Q were

materially false and misleading when made. It was materially false and misleading

for Cognizant to tout the “income tax holiday benefits granted by the government

of India for export activities conducted within Special Economic Zones” it had

received, when, in fact, Cognizant was obtaining those benefits through the bribery

scheme detailed herein. It also was materially false and misleading for Cognizant

to state that it had “outstanding fixed capital commitments of approximately $76.2

million related to our India development center expansion program to build new

state-of-the-art IT development and delivery centers” when that figure included at

least $4.1 million in bribes paid to government officials.




                                         103
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 104 of 156 PageID #: 104




      215. It also was misleading for Cognizant to state that it would “[l]ocate

most of our new development center facilities in tax incentivized areas,” when

Cognizant was obtaining licenses for its new SEZ facilities through the bribery

scheme alleged herein.

      216. On August 5, 2016, the Company filed a Form 10-Q with the SEC

that was signed by D’Souza and McLoughlin and that stated, in part: “Our Indian

subsidiaries, collectively referred to as Cognizant India, are primarily export-

oriented and are eligible for certain income tax holiday benefits granted by the

government of India for export activities conducted within Special Economic

Zones, or SEZs, for periods of up to 15 years.” Cognizant also reported that in

response to the environment of factors affecting its business and operating results,

the Company planned to “[l]ocate most of our new development center facilities

in tax incentivized areas.” Cognizant also report that, “[a]s of June 30, 2016, we

had outstanding fixed capital commitments of approximately $184.0 million

related to our India development center expansion program to build new state-

of-the-art IT development and delivery centers.”

      217. The above statements made in the Q2 2016 Form 10-Q were

materially false and misleading when made. It was materially false and misleading

for Cognizant to tout the “income tax holiday benefits granted by the government

of India for export activities conducted within Special Economic Zones” it had



                                        104
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 105 of 156 PageID #: 105




received, when, in fact, Cognizant was obtaining those benefits through the bribery

scheme detailed herein. It also was materially false and misleading for Cognizant

to state that it had “outstanding fixed capital commitments of approximately

$184.0 million related to our India development center expansion program to build

new state-of-the-art IT development and delivery centers” when that figure

included at least $4.1 million in bribes paid to government officials.

      218. It also was misleading for Cognizant to state that it would “[l]ocate

most of our new development center facilities in tax incentivized areas,” when

Cognizant was obtaining licenses for its new SEZ facilities through the bribery

scheme alleged herein.

      B.     Cognizant Emphasized Its Legal Compliance and Internal “Anti-
             Corruption” Controls While Specifically Denying Any “Incident”
             of “Corruption” During 2014 or 2015

      219. During the Relevant Period, Defendants stated that Cognizant did not

offer payments to government officials to obtain anything of value. Defendants

further stated that Cognizant had established robust policies and procedures to

ensure legal and ethical compliance, including extensive training and “risk

analysis” functions to assess and prevent “corruption.” Based on these

representations, Defendants specifically stated that “no” “confirmed incidents” of

“corruption” had been “reported in 2014” or “in 2015.” Defendants also stated that

“no incidents” of “significant risks” of “corruption” had been reported “in 2015.”



                                         105
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 106 of 156 PageID #: 106




As explained below, these statements were materially false and misleading when

made because Cognizant and its “senior management” were engaged in the bribery

scheme detailed above.

             1.    Defendants’ False Statements in the Anticorruption Policy

      220. Throughout      the   Relevant     Period,   Cognizant   published   and

disseminated its Anticorruption Policy to investors through its website.

      221. The Anticorruption Policy stated that the Company would:


      •    “never pay, promise, offer or authorize a bribe or anything of value to
           a government official or any other individual in order to obtain
           business for the Company or to secure an improper advantage for the
           Company”;

      •    “never permit, allow, authorize (or turn a ‘blind eye’ to) a Company
           third-party’s representative payment, promise, offer or authorization
           of a bribe or anything of value to a government official or any other
           individual in order to win business or obtain improper advantages for
           the Company”;

      •    “consult with our Legal Department before offering or giving
           anything of value, even of nominal value (e.g., for meal or dinner, or
           sports tickets), to a government official or to someone who is in a
           position to influence a government official or a third-party
           representative, as governed by our Core Values and Standards of
           Business Conduct regarding gifts and entertainment”;

      •    “ensure that entries into the Company’s books and records are
           accurate, and that all Company internal controls and procedures are
           maintained and followed when making payments from the
           Company”; and




                                        106
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 107 of 156 PageID #: 107




      •    “comply with, and enforce, all the Company’s requirements for
           documentation of expenses and payment requests, particularly those
           payments related to the Company’s sales, marketing, and business
           development efforts, consistent with our Core Values and Standards
           of Business Conduct on transparency.”

      222. The Anticorruption Policy further assured investors that Cognizant

was taking a number of additional concrete steps to ensure the Company’s

compliance with anticorruption laws. Among other things, Cognizant told investors

that all employees involved in procurement and contracting, as well as “[k]ey

business partners and third-party representatives,” would “receive appropriate

training from the Company” regarding compliance with anticorruption laws. The

Company also represented that its Legal Department would review “red flag”

transactions, including   those   transaction   involving   a government-related

counterparty. Moreover, Cognizant stated that “periodic audits of compliance

shall be performed by each business unit in coordination with our Legal

Department” in order to “[m]onitor and [a]udit [c]ompliance [w]ith [the]

Anticorruption Policy.”

      223. The above statements made by Cognizant in the Anticorruption Policy

were materially false and misleading when made. It was misleading for Defendants

to state that the Company would “never pay, promise, offer or authorize a bribe or

anything of value to a government official or any other individual” in order to “to

secure an improper advantage for the Company,” or permit a Company


                                       107
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 108 of 156 PageID #: 108




“representative” to do so, when as alleged above, the Company and its

representatives paid bribes to Indian officials in order to secure SEZ licensing for

Cognizant’s Indian operations, with the knowledge and participation of senior

Company management.

      224. It was further misleading for Defendants to represent that the

Company had established and followed a robust and comprehensive system of

FCPA compliance mechanisms when in fact, Defendants knowingly eschewed

compliance with the FCPA and the Company’s Anticorruption Policy because they

were engaged in a scheme to bribe Indian government officials. Among other

things, it was misleading for Defendants to represent that the Company would

“ensure that entries into the Company’s books and records are accurate, and that all

Company internal controls and procedures are maintained and followed,” and that

Cognizant would “comply with, and enforce, all the Company’s requirements for

documentation of expenses and payment requests” when, as alleged above: (1) the

Company’s books and records were misstated, as the improper payments to Indian

officials were inappropriately recorded and inappropriately capitalized in the

Company’s financial statements; (2) senior management actually overrode the

Company’s internal controls and thus Cognizant did not maintain an appropriate

“tone at the top”; and (3) Company policies concerning “documentation of




                                        108
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 109 of 156 PageID #: 109




expenses,” including flagging payments to foreign officials and vetting them with

Cognizant’s Legal Department, were not followed.

        225. It also was misleading for Defendants to state that Cognizant

employees and “[k]ey business partners and third-party representatives” with

procurement-related responsibility would “receive appropriate training from the

Company” regarding compliance with anticorruption laws when, as reported by

numerous former Cognizant employees, adequate training was not provided.

        226. Finally, it was misleading for Defendants to tout Cognizant’s

“periodic    audits”   to   “[m]onitor   and   [a]udit   [c]ompliance   [w]ith   [the]

Anticorruption Policy” when: (1) the Company failed to undertake any such audit

for years prior to 2014; and (2) the Company’s first FCPA compliance audit

undertaken at the end of 2014 had uncovered evidence of bribes and several “high

risk” problems in Cognizant’s internal controls, yet these findings were not acted

upon.

        2.   Defendants’ False Statements in the 2014 Sustainability Report

        227. In June 2015, Cognizant published and disseminated to investors

through its website its 2014 Sustainability Report. In this report, Cognizant stated

that it had performed thorough audits of anticorruption compliance and had

discovered “no incidents” of corruption. Moreover, the Company claimed that it

provided “role based anti-corruption training” to Cognizant employees:



                                         109
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 110 of 156 PageID #: 110




        SO 3 Training on Anti-Corruption.

        In 2014, we introduced role based anti-corruption training to
        supplement the anti-corruption provisions of the general ethics
        training our employees received. We delivered 331,114 hours of
        Code of Ethics training through eLearning in 2014. We also
        delivered live Code of Ethics trainings to targeted audiences of over
        18,000 associates in India and the Philippines. Our formal learning
        was supplemented in 2014 by education campaigns featuring games,
        quizzes and prizes.

        Additionally, our Enterprise Risk Management group conducts
        annual risk analysis surveys covering all business units and
        corporate functions to assess the likelihood of various risks
        including corruption.

        SO4 Actions taken in response to incidents of corruption.

        No incidents reported in 2014. 73

        228. The above statements in Cognizant’s 2014 Sustainability Report were

materially false and misleading when made. It was misleading for Defendants to

state that “no incidents” of “corruption” had been reported in 2014, when, among

other things: (1) the Company’s President, Chief Legal Officer, and other members

of senior management were involved in the bribery scheme detailed herein, and

thus, were aware of such corruption; (2) the 2015 audit findings providing

evidence of the Company’s bribery already had been reported to senior Cognizant

personnel at the time this report was published; and (3) Cognizant’s senior


73
     Cognizant, 2014 Sustainability Report – Building New Tomorrows, at 55.

                                            110
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 111 of 156 PageID #: 111




management participated in making the corrupt payments by overriding and/or

failing to enforce the Company’s internal financial controls designed to detect,

report, and prevent such bribes.

        229. It was further misleading for Defendants to state that extensive “anti-

corruption training” had been provided to Cognizant employees, when, as reported

by former Cognizant personnel, no adequate anticorruption compliance training

was provided to Company personnel.

               3.    Defendants’ False Statements in the Code of Conduct

        230. From the start of the Relevant Period until approximately May 30,

2015, Defendants published and disseminated Cognizant’s Code of Conduct to

investors through Cognizant’s website. The Code of Conduct stated that the

Company does not “[g]et involved with middlemen and/or the bribing of

government officials while procuring or leasing land and infrastructure.” 74 The

Code of Conduct further stated:

        We must not:

            • Accept or permit any member of our immediate family to
              accept any gifts, gratuities or other favors from any customer,
              supplier or other person doing or seeking to do business with
              the Company, other than items of nominal value or items that
              do not exceed local social and/or business customs.

            • Give gifts outside of standard business practices in hopes of
              influencing a business decision.

74
     Cognizant’s Core Values and Standards of Business Conduct, at 16 (2013).

                                         111
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 112 of 156 PageID #: 112




              • Give Company funds or assets for gifts, gratuities or other
                favors to government officials.

              • Bribes and Kickbacks

                  Bribes and kickbacks are criminal acts, strictly prohibited by
                  law. As Cognizant Associates we must never offer, give, solicit
                  or receive any form of bribe or kickback anywhere in the
                  world.75

           231. On or around July 5, 2015, Cognizant published a revised version of

its Code of Conduct. This document remains on the Company’s website and

contains a message from D’Souza:

           I have said many times that the easy way is not the Cognizant way.
           We do not cut corners, bend the rules, or look for shortcuts—and we
           have a zero-tolerance policy toward those who do.76

           232. The revised Code of Conduct further states, in explicit terms, that the

Company complies with “all applicable anti-corruption laws”:

           This means, in part, that we comply with all applicable anti-
           corruption laws, rules, and regulations wherever we conduct
           business.

           We do not corruptly give or offer, directly or indirectly, anything of
           value to a government official to obtain or maintain business or any
           other advantage for the Company. 77



75
     Id. at 29.
76
     Cognizant’s Core Values and Standards of Business Conduct (2015).
77
     Id.

                                            112
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 113 of 156 PageID #: 113




      233. The above representations in Cognizant’s Codes of Conduct were

materially false and misleading when made. It was misleading for Defendants to

state that the Company was “comply[ing] with all applicable anti-corruption laws,”

did “not corruptly give or offer, directly or indirectly, anything of value to a

government official to obtain or maintain business or any other advantage for the

Company,” and did not “[g]et involved with middlemen and/or the bribing of

government officials while procuring or leasing land and infrastructure,” because,

as alleged above, Cognizant was engaged in a scheme to bribe Indian government

officials in exchange for SEZ licenses for the Company’s facilities in India. It was

further misleading for Defendants to state that the Company had “a zero-tolerance

policy toward those who” fail to comply with Cognizant’s anticorruption policies

because, as the Company has admitted, its own senior management officials

overrode and/or failed to enforce Cognizant’s internal financial controls in order to

facilitate the bribery scheme.

             4.    Defendants False Statements in the 2015 Sustainability
                   Report

      234. In August 2016, the Company published its 2015 Sustainability

Report. This report stated:

      G4-56 The organization’s values, principles, standards and norms
      of behavior such as codes of conduct and codes of ethics. As a
      global business, Cognizant is committed to complying with the laws
      of the countries in which we operate. . . .



                                        113
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 114 of 156 PageID #: 114




      ....

      Cognizant treats reports of misconduct seriously. All reports are
      reviewed by the Chief Compliance Officer, who appoints a
      responsible person as appropriate to conduct an informal inquiry or a
      formal investigation. If a violation of our Standards has occurred,
      appropriate disciplinary action will be taken against individuals
      involved as permitted by local laws. Additional steps will be taken if
      an alleged violation involves an Executive Officer or Board Member.
      Today’s dynamic global marketplace demands that we achieve the
      highest standards of behavior. It is therefore critical that all of us at
      Cognizant make business decisions that align with our ethical
      principles. This means, in part, that we comply with all applicable
      anti-corruption laws, rules, and regulations wherever we conduct
      business.78

      ....

      SUB-CATEGORY: SOCIETY

      Aspect: Anti-corruption

      G4-SO3 Total number and percentage of operations assessed for
      risks related to corruption and the significant risks identified

      There were no incidents reported in 2015.

      G4-SO4 Communication and training on anti-corruption policies
      and procedures

      We delivered 689,288 hours of Code of Ethics training through
      eLearning in 2015. We also delivered live Code of Ethics trainings to
      targeted audiences of over 203,947 associates in India. Our formal
      learning was supplemented in 2015 by education campaigns featuring
      games, quizzes and prizes. The percentage of Associates completing
      the online Code of Ethics training was 94%. Anti-Corruption training
      was provided for 500 hours and delivered for selected associates in

78
  Cognizant, 2015 Sustainability Report – Helping People Navigate the Digital
Shift, at 50.

                                        114
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 115 of 156 PageID #: 115




         Administration, Procurement, Sales & Marketing, Finance and other
         support Functions.

         Additionally, our Enterprise Risk Management group conducts annual
         risk analysis surveys covering all business units and corporate
         functions to assess the likelihood of various risks including
         corruption.

         G4-SO5 Confirmed incidents of corruption and actions taken
         There were no incidents reported in 2015.79

         235. It was misleading for Defendants to state that Cognizant had

performed a thorough audit of the Company’s anticorruption compliance and that

“[t]here were no incidents reported in 2015” of “corruption,” or even “significant

risks” of “corruption,” and that “we comply with all applicable anti-corruption

laws, rules, and regulations wherever we conduct business,” when, among other

things: (1) the Company’s President, Chief Legal Officer and other members of

senior management were involved in the bribery scheme detailed herein, and thus,

were aware of such corruption; (2) the 2015 audit findings providing evidence of

the Company’s bribery had already been reported to senior Cognizant personnel at

the time this report was published; and (3) Cognizant’s senior management

participated in making the corrupt payments by overriding and/or failing to enforce

the Company’s internal financial controls designed to detect, report and prevent

such bribes.



79
     Id. at 60.

                                        115
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 116 of 156 PageID #: 116




      236. Additionally, it was misleading for Defendants to state that

“Cognizant treats reports of misconduct seriously” and that “Cognizant is

committed to complying with the laws of the countries in which we operate,”

because the Company’s senior management overrode and/or failed to enforce

Cognizant’s internal financial controls in order to facilitate the bribery scheme.

      237. It was further misleading for Defendants to tout the anticorruption

training provided to Company personnel, when, as described above, no adequate

anticorruption compliance training was provided.

      C.     Cognizant Touted Its Ability to Deliver Low-Cost Services to
             Clients Through Legitimate Means, and Attributed the
             Company’s Financial Results to Legitimate Business Factors and
             Conditions

      238. Throughout the Relevant Period, Defendants attributed Cognizant’s

financial results to a variety of legitimate “key” business factors and conditions.

Defendants also touted Cognizant’s ability to achieve “organic growth” in its “core

business” of IT and business process outsourcing by lowering client costs through

the Company’s supposedly legitimate operations in India. Defendants also

repeatedly attributed Cognizant’s revenue growth from its “Rest of World

customers” primarily to its supposedly legitimate Indian operations. As explained

below, these statements were materially false and misleading when made because,

unbeknownst to investors, Cognizant’s performance, including its ability to deliver

cost savings to its clients, was driven, in material part, by the Company’s scheme

                                         116
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 117 of 156 PageID #: 117




to bribe Indian officials in order to secure SEZ permits for its Indian operations. In

Cognizant’s 2014 Form 10-K, filed February 27, 2015, and signed by, among

others, D’Souza and McLoughlin, Defendants stated, “In 2014, our revenue

increased to $10,262.7 million compared to $8,843.2 million in 2013.”

Cognizant’s 2014 Form 10-K further stated that the “key drivers of our revenue

growth in 2014” were: “[s]olid performance across all of our business

segments”; “[s]ustained strength in the North American market”; “[c]ontinued

penetration of the European and Rest of World (primarily the Asia Pacific)

markets”;    “[i]ncreased    customer    spending    on    discretionary   projects”;

“[e]xpansion of our service offerings, including Consulting, IT IS, and BPS

services”; “[i]ncreased penetration at existing customers”; and “[c]ontinued

expansion of the market for global delivery of IT services and BPS.”

      239. The above statements in Cognizant’s 2014 Form 10-K were materially

false and misleading when made. It was misleading for Defendants to attribute

Cognizant’s revenue growth to legitimate business factors and conditions,

including the “[e]xpansion of our service offerings” and “[c]ontinued expansion of

the market for global delivery of IT services and BPS,” when, in fact, the

Company’s financial performance was driven, in material part, by Cognizant’s

scheme to obtain SEZ licensing by bribing Indian government officials.




                                         117
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 118 of 156 PageID #: 118




      240. On May 4, 2015, Cognizant issued a press release, also incorporated

in the Form 8-K filed with the SEC on the same date, setting forth its financial

results for Q1 2015. The press release quoted McLoughlin as attributing

Cognizant’s “strong” financial performance to the “organic growth of our core

business”: “Our strong revenue performance this quarter versus our guidance

was driven primarily by organic growth of our core businesses and is a reflection

that our strategy and offerings are resonating with our clients.”

      241. The above statements made by McLoughlin in the May 4, 2015 press

release and the Form 8-K were materially false and misleading when made. It was

misleading for Defendants to attribute Cognizant’s “strong” financial performance

to legitimate business factors and conditions, including the “organic growth” of the

Company’s “core business,” when, in fact, the Company’s financial performance

was driven, in material part, by Cognizant’s scheme to obtain SEZ licensing by

bribing Indian government officials.

      242. On May 4, 2015, the Company filed its Q1 2015 Form 10-Q with the

SEC. As noted above, that filing was signed by D’Souza and McLoughlin. In the

Form 10-Q, Cognizant stated, “For the three months ended March 31, 2015, our

revenue increased to $2,911.4 million compared to $2,422.3 million for the three

months ended March 31, 2014.” Cognizant’s 1Q 2015 Form 10-Q further stated

that the “key drivers of our revenue growth during the three months ended



                                         118
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 119 of 156 PageID #: 119




March 31, 2015” were: “[o]ur November 2014 acquisition of TZ US Parent, Inc.,

or TriZetto”; “[s]olid performance across all of our business segments”;

“[s]ustained strength in the North American market”; “[c]ontinued penetration

of the European and Rest of World (primarily the Asia Pacific) markets”;

“[i]ncreased customer spending on discretionary projects”; “[e]xpansion of our

service offerings, including consulting, infrastructure services, and business

process services”; “[i]ncreased penetration at existing customers”; and

“[c]ontinued expansion of the market for global delivery of IT services and

business process services.”

      243. Cognizant’s Q1 2015 Form 10-Q further reported that, “[t]he revenue

growth from our Rest of World customers in 2015 was primarily driven by the

India, Japan, Australia, Hong Kong, and Singapore markets and include[d] a

negative currency impact of 5.8%.”

      244. The above statements made in the Q1 2015 Form 10-Q were

materially false and misleading when made. It was misleading for Defendants to

attribute Cognizant’s financial performance to legitimate business factors and

conditions, including the “[e]xpansion of our service offerings,” “[c]ontinued

expansion of the market for global delivery of IT and business process services,”

and “penetration of the Rest of World . . . markets,” when, in fact, the Company’s

financial performance was driven, in material part, by Cognizant’s scheme to



                                       119
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 120 of 156 PageID #: 120




obtain SEZ licensing by bribing Indian government officials. It also was materially

false and misleading for Defendants to attribute Cognizant’s financial performance

to revenue growth “from our Rest of World customers in 2015,” including India,

when the Company’s financial performance was driven, in material part, by

Cognizant’s scheme to obtain SEZ licensing by bribing Indian government

officials.

       245. Also on May 4, 2015, Cognizant hosted its Q1 2015 earnings

conference call, during which Defendant Coburn stated: “Finally, we saw good

traction in the rest of the world which was up 7.6% sequentially after a 2.8%

negative currency impact. Growth was driven primarily by strength in key

markets such as India and the Middle East.”

       246. Also during the call, D’Souza stated: “Our sequential growth was

well ahead of our previous guidance and was driven by strong organic growth in

our core business coupled with solid in-line performance in the TriZetto

business.”

       247. The above statements made by Defendant Coburn and D’Souza

during the Q1 2015 earnings conference call were materially false and misleading

when made. It was misleading for Defendants to attribute Cognizant’s financial

performance to legitimate business factors and conditions, including “strong

organic growth in our core business coupled with solid in-line performance in the



                                       120
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 121 of 156 PageID #: 121




TriZetto business” and “strength in key markets such as India” when, in fact, the

Company’s financial performance was driven, in material part, by Cognizant’s

scheme to obtain SEZ licensing by bribing Indian government officials.

      248. The     market     readily   believed   Defendants.   Analysts   repeated

management’s statements attributing Cognizant’s “strength” to India. For example,

on May 4, 2015, UBS published a report stating: “Cognizant provides a mix of

application management and application development solutions using an on-

site/offshore business model centered on its India-based development centers.”

      249. On May 4, 2015, William Blair and Company, L.L.C. published a

report stating: “Significant growth in the rest of the world geography was driven by

India and the Middle East.”

      250. Consistent with the positive statements made by Coburn and D’Souza

regarding Cognizant’s strong organic growth driven by strength in key markets

such as India, Cognizant’s stock price increased from an opening price of $58.65

per share on May 1, 2015, to a closing price of $62.78 per share on May 4, 2015,

an increase of approximately 7%.

      251. In June 2015, analysts continued to discuss Cognizant’s cost-cutting

measures in India. On June 10, 2015, Wells Fargo Securities published an analyst

report stating: “An article in the India press (Economic Times) indicates that




                                         121
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 122 of 156 PageID #: 122




[Cognizant] is ‘taking a series of steps to rein in costs and meet its operating

margin target’ according to their sources.”

      252. On June 30, 2015, Jefferies published an analyst report stating:

      [Cognizant] seemed confident in maintaining operating margins in the
      target range. Following an Indian news media article speculating that
      [Cognizant] is undertaking cost-cutting measures to maintain its
      operating margins, [Cognizant] management indicated that it remains
      confident in maintaining its adjusted operating margins in the 19-20%
      target range and is not undertaking any out of the ordinary cost
      rationalization measures.

      253. On July 27, 2015, Deutsche Bank Markets Research published an

analyst report stating: “[Rest of world] was up . . . with growth being driven

primarily by strength in key markets such as India and the Middle East.”

      254. On August 5, 2015, Cognizant held its Q2 2015 earnings conference

call with analysts and investors. During the call, Defendant Coburn stated:

“Finally, we saw continued strong traction in the Rest of World, which was up

10.7% sequentially. Growth was driven primarily by strength in markets such as

India and Australia.”

      255. The above statement made by Defendant Coburn during the Q2 2015

earnings call was materially false and misleading when made. It was misleading

for Coburn to attribute Cognizant’s financial performance to legitimate business

factors and conditions, including strength in markets such as India, when, in fact,




                                        122
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 123 of 156 PageID #: 123




the Company’s financial performance was driven, in material part, by Cognizant’s

scheme to obtain SEZ licensing by bribing Indian government officials.

      256. Analysts again reacted positively to Defendants’ statements. On

August 5, 2015, Société Générale published a report noting that “Cognizant is

picking up momentum in newer geographies like India and Australia where it had

little presence even two years ago.”

      257. Also on August 5, 2015, SIG Susquehanna Financial Group, LLLP

published an analyst report stating: “Rest of the world also rose 10.7%

sequentially, driven by strong demand in India and Australia.”

      258. Consistent with Defendants’ statements regarding Cognizant’s strong

growth “driven primarily” by strength in key markets such as India, and analysts’

positive reactions to those statements, Cognizant’s stock price increased from an

opening price of $63.06 per share on August 4, 2016, to a closing price of $67.34

per share on August 5, 2016, an increase of nearly 7%.

      259. On August 6, 2015, Cognizant filed its Q2 2015 Form 10-Q with the

SEC. As noted above, that filing was signed by D’Souza and McLoughlin.

Cognizant’s Q2 2015 Form 10-Q stated, “For the three and six months ended

June 30, 2015, our revenue increased to $3,085.1 million and $5,996.5 million

compared to $2,517.1 million and $4,939.4 million for the three and six months

ended June 30, 2014, respectively.” Cognizant’s Q2 2015 Form 10-Q further



                                       123
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 124 of 156 PageID #: 124




stated that the “key drivers of our revenue growth during the three months ended

June 30, 2015” were: “[o]ur November 2014 acquisition of TZ US Parent, Inc.,

or TriZetto”; “[s]olid performance across all of our business segments”;

“[s]ustained strength in the North American market”; “[c]ontinued penetration

of the European and Rest of World (primarily the Asia Pacific) markets”;

“[i]ncreased customer spending on discretionary projects”; “[e]xpansion of our

service offerings, including consulting, infrastructure services, and business

process services”; “[i]ncreased penetration at existing customers”; and

“[c]ontinued expansion of the market for global delivery of IT and business

process services.”

      260. The Company in its Q2 2015 Form 10-Q further reported: “Revenue

grew 30.0% from our Rest of World customers in the second quarter of 2015 . . .

and was primarily driven by the India and Australia markets.” Cognizant further

noted: “The revenue growth from our Rest of World customers in the first half of

2015 grew 27.0% . . . and was primarily driven by the India, Australia and Japan

markets.”

      261. The above statements made in the Q2 2015 Form 10-Q were

materially false and misleading when made. It was misleading for Defendants to

attribute Cognizant’s financial performance to legitimate business factors and

conditions, including the “[e]xpansion of our service offerings,” “[c]ontinued



                                      124
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 125 of 156 PageID #: 125




expansion of the market for global delivery of IT and business process services,”

and revenue growth from “Rest of World customers,” such as India, when, in fact,

the Company’s financial performance was driven, in material part, by Cognizant’s

scheme to obtain SEZ licensing by bribing Indian government officials.

      262. On October 15, 2015, Cantor Fitzgerald published an analyst report

stating: “[Cognizant] continued to expand in other key regional markets, including

India, Singapore, Australia, Japan and Hong Kong, with revenues increasing

23.6% over the prior year.”

      263. On November 4, 2015, Cognizant held its 2015 third quarter earnings

call with analysts and investors. During this call, Defendant Coburn and D’Souza

responded to an analyst’s question about pressure on revenue growth in its

“traditional” IT and business operations outsource business based in India.

Defendants responded by stating that Cognizant continued to “take market share on

the maintenance side” by “lowering cost” to help customers “become more

efficient”:

      [Analyst]: The question really is, what sort of pressure are you
      seeing on revenue growth on the traditional side? . . . And how
      does it change your notion of revenue visibility and impact on
      margins?

      [Coburn]: . . . I think you’re right that clients are trying to fund
      spending on innovation and on digital by optimizing the cost on
      run the business, which a lot of that is the traditional outsourcing.
      And you’ve seen that in our numbers now for many quarters, where



                                       125
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 126 of 156 PageID #: 126




      our technology and consulting business is growing faster than the
      outsourcing business.

      But let’s be clear. We continue to do very well and take market share
      on the maintenance side. What customers are looking for is they’re
      interested in how can we become more efficient, lower their cost of
      ownership on maintenance, so they can free up those dollars to
      move elsewhere. And we – Cognizant just has this incredible track
      record of delivering very high quality services, while continuously
      delivering productivity and efficiency.

      So I think we’re probably better positioned than most others in the
      market in terms of lowering cost of ownership on maintenance . . . .

      ....

      . . . [D’Souza]: . . . I would say that the bulk of the productivity that
      we drive in the core business is through traditional means of driving
      productivity and efficiency that includes process kinds of things like
      Lean and Six Sigma and so on, and also more traditional tools in
      automation.

      264. Also, during this call, Coburn stated, “We’re going to continue with

the strategy that we’ve been executing successfully on, which is making long-

term organic investments is the key – the core of our business.”

      265. The above statements made by Defendant Coburn and D’Souza

during the Q3 2015 earnings conference call were materially false and misleading

when made. Specifically, it was materially false and misleading for D’Souza to

attribute the Company’s success in its “core business” to legitimate business

factors and conditions, such as lowering cost through “traditional means of driving

productivity and efficiency,” when, in fact, Cognizant’s efforts to lower costs were



                                        126
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 127 of 156 PageID #: 127




accomplished in part by bribes paid to Indian government officials in exchange for

SEZ licenses.

      266. Similarly, it was materially false and misleading for Coburn to state

that the Company’s “core” “strategy that we’ve been executing successfully on”

was “making long-term organic investments,” when in fact, Cognizant’s strategy

and financial performance were driven in part by bribes paid to Indian government

officials in exchange for SEZ licenses for the Company’s facilities in India. It also

was materially false and misleading for Coburn to state that the Company’s ability

to “take market share” was driven by legitimate factors, such as its ability to lower

“cost of ownership” and the Company’s “incredible track record of delivering very

high quality services, while continuously delivering productivity and efficiency,”

when Cognizant’s performance was driven, in part, by bribes paid to Indian

government officials in exchange for SEZ licenses.

      267. On November 5, 2015, the Company filed a Form 10-Q with the SEC.

As noted above, that filing was signed by D’Souza and McLoughlin. Cognizant’s

Q3 2015 Form 10-Q stated, “For the three and nine months ended September 30,

2015, our revenue increased to $3,187.0 million and $9,183.5 million compared

to $2,581.0 million and $7,520.5 million for the three and nine months ended

September 30, 2014, respectively.” Cognizant’s Q3 2015 Form 10-Q further stated

that the “key drivers of our revenue growth during the three months ended



                                        127
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 128 of 156 PageID #: 128




September 30, 2015” were: “[o]ur November 2014 acquisition of TZ US Parent,

Inc., or TriZetto”; “[s]olid performance across all of our business segments”;

“[s]ustained strength in the North American market”; “[c]ontinued penetration

of the European and Rest of World (primarily the Asia Pacific) markets”;

“[i]ncreased customer spending on discretionary projects”; “[e]xpansion of our

service offerings, including consulting, infrastructure services, and business

process service”; “[i]ncreased penetration at existing customers”; and

“[c]ontinued expansion of the market for global delivery of IT and business

process services.”

      268. Cognizant’s Q3 2015 Form 10-Q further reported: “Revenue grew

31.0% from our Rest of World customers in the third quarter of 2015 . . . and

was primarily driven by the India, Singapore and Australia markets.”

      269. The above statements made in the Q3 2015 Form 10-Q were

materially false and misleading when made. It was misleading for Defendants to

attribute Cognizant’s financial performance to legitimate business factors and

conditions, including the “[e]xpansion of our service offerings,” “[c]ontinued

expansion of the market for global delivery of IT and business process services,”

and penetration of the Rest of World markets, such as India, when, in fact, the

Company’s financial performance was driven, in material part, by Cognizant’s

scheme to obtain SEZ licensing by bribing Indian government officials.



                                       128
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 129 of 156 PageID #: 129




       270. On February 8, 2016, Cognizant held its 2015 fourth quarter earnings

call with analysts and investors. During this call, Coburn stated:

       Finally, we saw continued strong traction in the rest of the world,
       which was up by 6.8% sequentially and 34% year over year. Growth
       was driven primarily by strengths in key markets such as India,
       Singapore and the Middle East where we’re seeing good traction
       with clients’ adoption of digital technologies.

       271. The above statement made by Defendant Coburn during the Q4 2015

earnings conference call was materially false and misleading when made. It was

misleading for Coburn to attribute Cognizant’s financial performance to legitimate

business factors and conditions, including strength in “key markets such as India”

where it had seen “good traction with clients’ adoption of digital technologies,”

when, in fact, the Company’s financial performance was driven, in material part,

by Cognizant’s scheme to obtain SEZ licensing by bribing Indian government

officials.

       272. Following the Q4 2015 earnings call, numerous analysts cited

Coburn’s statement emphasizing growth driven by the Indian market. For example,

on February 8, 2016, Evercore ISI published a report stating: “[Cognizant]

generated revenue growth of 19% for North America, while Rest of World revenue

advanced 34% led by India, Singapore and the Middle East given strong demand

for digital technologies.”




                                         129
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 130 of 156 PageID #: 130




         273. Also on February 8, 2016, Barclays published a report stating: “Rest

of World: RoW grew 6.8% Q/Q and 34% Y/Y. Growth was primarily driven by

strengthen in key markets including India, Singapore, and the Middle East.”

         274. Nomura published a report on February 8, 2016, stating: “Growth in

the ROW was driven by strength in markets such as India, Singapore, and the

Middle East.”

         275. That same day, Oppenheimer published an analyst report stating:

“Rest of World (~6% of revenue) led all geographic segments with strong 6.8%

Q/Q growth to ~$179M, driven by strength in India, Singapore, and the Middle

East.”

         276. On February 25, 2016, the Company filed a Form 10-K with the SEC

that was signed by D’Souza and McLoughlin, among others. In that filing,

Cognizant reported revenue of $12,416 million, an increase over the previous

year’s revenue of $10,262.7 million. Cognizant’s 2015 Form 10-K further stated

that the “key drivers of our revenue growth” during the three months ended March

31, 2015 were: “[o]ur November 2014 acquisition of TZ US Parent Inc., or

TriZetto”; “[s]olid performance across all of our business segments”;

“[s]ustained strength in the North American market”; “[c]ontinued penetration

of the European and Rest of World (primarily the Asia Pacific) markets”;

“[i]ncreased customer spending on discretionary projects”; “[e]xpansion of our



                                        130
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 131 of 156 PageID #: 131




service offerings, including consulting, infrastructure services, and business

process services”; “[i]ncreased penetration at existing customers”; and

“[c]ontinued expansion of the market for global delivery of IT and business

process services.”

      277. Cognizant’s 2015 Form 10-K further reported, “In 2015, revenue from

our Rest of World customers grew 29.9%, after a negative currency impact of

9.2%. In 2014, revenue from our Rest of World customers grew 23.6%. In 2015

and 2014, growth was primarily driven by the India, Singapore, Australia, Japan

and Hong Kong markets.”

      278. The above statements made in the 2015 Form 10-K were materially

false and misleading when made. It was misleading for Defendants to attribute

Cognizant’s financial performance to legitimate business factors and conditions,

including the “[e]xpansion of our service offerings,” “[c]ontinued expansion of the

market for global delivery of IT and business process services,” and “revenue from

our Rest of World” customers and growth in the Indian market, when, in fact, the

Company’s financial performance was driven, in material part, by Cognizant’s

scheme to obtain SEZ licensing by bribing Indian government officials.

      279. On May 6, 2016, Cognizant filed a Form 10-Q with the SEC. As

noted above, that filing was signed by D’Souza and McLoughlin. The Form 10-Q

reported revenue for the three months ended March 31, 2016 of $3,202 million, an



                                       131
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 132 of 156 PageID #: 132




increase over first quarter 2015 revenue of $2,911.4 million. Cognizant’s Q1 2016

Form 10-Q further stated that the “key drivers of our revenue growth during the

three months ended March 31, 2016” were: “[s]olid performance across our

Financial   Services,   Manufacturing/Retail/Logistics     and   Other     business

segments”; “[s]ustained strength in the North American market”; “[c]ontinued

penetration of the European and Rest of World (primarily the Asia Pacific)

markets”;   “[i]ncreased   customer    spending    on    discretionary    projects”;

“[e]xpansion of our service offerings, including consulting and digital services”;

“[c]ontinued expansion of the market for global delivery of IT and business

process services”; and “[i]ncreased penetration at existing customers.”

      280. Cognizant’s Q1 2016 Form 10-Q further reported that “[r]evenue

from our Rest of World customers increased 24.9% . . . as compared to the quarter

ended March 31, 2015.” Cognizant further reported: “Revenue from our Rest of

World customers grew 24.9% . . . in the first quarter of 2016, and was primarily

driven by the India, Singapore and Australia markets.”

      281. The above statements made in the Q1 2016 Form 10-Q were

materially false and misleading when made. It was misleading for Defendants to

attribute Cognizant’s financial performance to legitimate business factors and

conditions, including the “[e]xpansion of our service offerings,” “[c]ontinued

expansion of the market for global delivery of IT and business process services,”



                                       132
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 133 of 156 PageID #: 133




and penetration of the Rest of World market, and India specifically, when, in fact,

the Company’s financial performance was driven, in material part, by Cognizant’s

scheme to obtain SEZ licensing by bribing Indian government officials.

      282. Also on May 6, 2016, Cognizant held its Q1 2016 earnings call with

analysts and investors. During this call, D’Souza described the Company’s

“strategic initiative” to “achieve new levels of efficiency” for “clients” in their

“core transaction processing operations”:

      The second strategic initiative is to help clients achieve new levels of
      efficiency and effectiveness in their core transaction processing
      operations by building platform-based solutions and industry
      utilities. . . . By applying a series of levers including process
      optimization, digitization and large-scale efficiencies, we’re able to
      bring clients levels of effectiveness which they would have been
      unable to reach on their own.

      283. During this call, Coburn also attributed the Company’s strong retail

and manufacturing results to “growing” client relationships and Cognizant’s ability

to “leverage” its technical expertise in “retail, manufacturing and logistics.”

Coburn added: “[T]he rest of the world was up 30 basis points sequentially, and

almost 25% year-over-year. Growth was driven primarily by strength in key

markets such as India, Australia and the Middle East where we’re seeing good

traction with client’s adoption of digital technologies.”

      284. The above statements made by D’Souza and Coburn during the Q1

2016 earnings call were materially false and misleading when made. It was



                                         133
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 134 of 156 PageID #: 134




misleading for D’Souza to attribute Cognizant’s ability to deliver lower cost IT

services to clients to wholly legitimate business factors and conditions, such as

“applying a series of levers including process optimization, digitization and large-

scale efficiencies,” when, in fact, Cognizant’s ability to deliver cost savings to its

clients was driven, in material part, by Cognizant’s scheme to obtain SEZ licensing

by bribing Indian government officials.

       285. Likewise, it was misleading for Coburn to attribute Cognizant’s

financial performance to legitimate business factors and conditions, including

“growing” client relationships and Cognizant’s ability to “leverage” its technical

expertise in “retail, manufacturing and logistics,” and growth in the Indian market,

when, in fact, the Company’s financial performance was driven, in material part,

by Cognizant’s scheme to obtain SEZ licensing by bribing Indian government

officials.

       286. The market accepted Defendants’ statements. On May 6, 2016, an

S&P Capital analyst report stated: “We think cost-cutting initiatives will be a

source of strength for the India-based outsourcing companies in the group.”

       287. Also on May 6, 2016, Oppenheimer published an analyst report

stating: “Rest of World revenue (~6% of total revenue) grew a lackluster 0.3% Q/Q

to ~$179M, driven by India, Australia, and the Middle East.”




                                          134
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 135 of 156 PageID #: 135




      288. That same day, William Blair stated in its analyst report: “From a

geographic point of view, significant growth in the rest of the world was driven by

India, Australia, and the Middle East, with management citing especially good

traction and opportunity within digital.”

      289. Similarly, Barclays published an analyst report on May 9, 2016

stating: “Rest of World: RoW grew 0.3% Q/Q and almost 25% Y/Y. Growth

was primarily driven by strength in key markets including India, Australia,

and the Middle East due to adoption of digital technologies.”

      290. Consistent with Defendants’ statements regarding Cognizant’s strong

growth “driven primarily” by strength in key markets such as India, and analysts’

positive reactions to those statements, Cognizant’s stock price increased from an

opening price of $57.50 per share on May 5, 2016, to a closing price of $60.55 per

share on May 6, 2016, an increase of approximately 5%.

      291. On May 24, 2016, Defendant Coburn attended the J.P. Morgan

Technology, Media and Telecom Conference, at which he spoke to analysts and

investors. During the conference, Coburn noted that Cognizant had seen “intense

pressure” from its customers “to squeeze costs” and “to reduce cost of ownership.”

In this context, Coburn touted Cognizant’s ability to respond to the customer

demand by “bring[ing] best practices to our clients for our traditional services,




                                            135
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 136 of 156 PageID #: 136




constantly lower[ing] their cost of ownership while maintaining our margin. So

that’s one piece of work. We’re very good at that.”

      292. The above statements made by Defendant Coburn during the J.P.

Morgan Technology, Media and Telecom Conference were materially false and

misleading when made. It was misleading for Coburn to tout Cognizant’s ability to

“constantly lower [clients’] cost of ownership while maintaining [the Company’s]

margin,” when Cognizant’s ability to deliver cost savings to its clients while

maintaining its margin was driven, in material part, by Cognizant’s scheme to

obtain SEZ licensing by bribing Indian government officials.

      293. On August 5, 2016, Cognizant filed a Form 10-Q with the SEC. As

noted above, this public filing was signed by D’Souza and McLoughlin. The Form

10-Q reported revenue for the three months ended June 30, 2016, of $3,369.9

million, an increase over second quarter 2015 revenue of $3,085.1 million.

Cognizant’s Q2 2016 Form 10-Q further stated that the “key drivers of our

revenue growth during the three months ended June 30, 2016” were: “[s]olid

performance in our Manufacturing/Retail/Logistics and Other business

segments”; “[s]ustained strength in the North American market”; “[c]ontinued

penetration of the European and Rest of World (primarily the Asia Pacific)

markets”;   “[i]ncreased   customer    spending       on   discretionary   projects”;

“[e]xpansion of our service offerings, including consulting and digital services”;



                                       136
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 137 of 156 PageID #: 137




“[c]ontinued expansion of the market for global delivery of IT and business

process services”; and “[i]ncreased penetration at existing customers.”

      294. Cognizant’s Q2 2016 Form 10-Q further reported: “Revenue from

our Rest of World customers grew 25.0% . . . in the second quarter of 2016, and

was primarily driven by the India, Singapore and Australia markets.”

      295. The above statements made in the Q2 2016 Form 10-Q were

materially false and misleading when made. It was misleading for Defendants to

attribute Cognizant’s financial performance to legitimate business factors and

conditions, including the “[e]xpansion of our service offerings,” “[c]ontinued

expansion of the market for global delivery of IT and business process services,”

and penetration of the Rest of World market, and India specifically, when, in fact,

the Company’s financial performance was driven, in material part, by Cognizant’s

scheme to obtain SEZ licensing by bribing Indian government officials.

      296. On August 5, 2016, Cognizant held its Q2 2016 earnings conference

call with analysts and investors. Defendant Coburn again emphasized Cognizant’s

ability to deliver cost savings to clients and attributed that ability to wholly

legitimate elements of the Company’s business model:

      [T]he drive for getting continued efficiencies from existing IT
      infrastructure to be able to fund innovation projects remains
      absolutely essential to almost every client. . . . Our strong vertical
      presence and investments in building sharply focused industry-
      specific platforms allow clients to obtain these efficiencies by



                                       137
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 138 of 156 PageID #: 138




      shifting from buying a service to buying an outcome. These trends
      will continue to open opportunities for us over the coming years.

      297. During the same call, McLoughlin attributed the Company’s financial

success “to a slightly lower tax rate and stronger operating margins.”

      298. The above statements, made by Coburn and McLoughlin during the

Q2 2016 earnings conference call, were materially false and misleading when

made. It was misleading for Coburn to attribute Cognizant’s ability to deliver costs

savings to clients to wholly legitimate business factors and conditions, including

the Company’s “strong vertical presence and investments in building sharply

focused industry-specific platforms,” when, in fact, the Company’s ability to

deliver cost savings to its clients was driven, in material part, by Cognizant’s

scheme to obtain SEZ licensing by bribing Indian government officials.

      299. Similarly, it was misleading for McLoughlin to attribute Cognizant’s

financial performance to legitimate business factors and conditions, including “a

slightly lower tax rate and stronger operating margins,” when, in fact, the

Company’s financial performance was driven, in material part, by Cognizant’s

scheme to obtain SEZ licensing by bribing Indian government officials.

      300. Analysts reacted favorably to these statements. On August 5, 2016,

Evercore ISI published an analyst report stating: “Meanwhile Rest of World

revenue advanced 25% led by Singapore, India, and Australia.”




                                        138
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 139 of 156 PageID #: 139




      301. Also on August 5, 2016, Religãre published a report stating: “Overall,

[Cognizant]’s earnings have grown faster than Indian IT.”

      302. On that same day, William Blair published a report stating: “Revenue:

From a geographic point of view, significant growth in the rest of the world was

driven by Singapore, India, and Australia, while North America grew 8.3% year-

over-year, and Europe grew 8.9% year-over-year.”

      303. Consistent with Defendants’ statements regarding Cognizant’s strong

growth “driven primarily” by strength in key markets such as India, and analysts’

positive reactions thereto, Cognizant’s stock price increased from an opening price

of $58.22 per share on August 4, 2016, to a closing price of $59.71 per share on

August 5, 2016, an increase of approximately 2.5%.

      304. On September 6, 2016, Defendant Coburn attended the Citi Global

Technology Conference with analysts and investors. During the conference,

Coburn stated:

      In the core business, it is becoming more difficult in the clients’ eyes
      to differentiate yourself. When I say core business, traditional,
      application, maintenance. There, it is fairly easy though to have a
      conversation with a client if you don’t care about the rate card, you
      care about the cost of ownership. So let’s move away from time and
      materials pricing to output-based pricing. I will reduce your cost of
      ownership, because I’m going to bring in automation, I’m going to
      bring in various tools of productivity, go more offshore whatever,
      pull the different levers, clients are very open to that discussion.

      And we’ve been very successful at, while maintaining our margins,
      being able to achieve the cost of ownership that the clients want.

                                        139
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 140 of 156 PageID #: 140




      305. The above statements made by Defendant Coburn during the Citi

Global Technology Conference were materially false and misleading when made.

It was misleading for Coburn to tout Cognizant’s ability to “reduce your cost of

ownership” through “various tools of productivity,” such as “automation” and

“offshore” operations, when, in fact, the Company’s ability to deliver cost savings

to its clients, while maintaining margins, was driven, in material part, by

Cognizant’s scheme to obtain SEZ licensing by bribing Indian government

officials. It also was misleading for Coburn to tout Cognizant’s “success[]” at

cutting clients’ IT costs “while maintaining our margins” for the same reason.

      E.    The SEC Action Settlement

      306. On February 15, 2019, the SEC instituted cease-and-desist

proceedings pursuant to Section 21C of the Exchange Act against Cognizant,

pursuant to which the SEC accepted an Offer of Settlement from the Company (the

“SEC Settlement”).

      307. The SEC Settlement stated the following concerning Cognizant’s

violation of the Foreign Corrupt Practices Act of 1977 (the “FCPA”):

      Cognizant paid bribes to an Indian government official to induce that
      official to direct that a permit be issued to facilitate the completion of
      a construction project. Cognizant made use of the means and
      instrumentalities of interstate commerce by hosting video conferences
      at which American executives participated in formulating the scheme
      and by exchanging email messages to and from the United States to
      approve the concealing of the payment. Two U.S. senior executives at

                                         140
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 141 of 156 PageID #: 141




      Cognizant took active steps to advance the scheme, and Cognizant is
      liable for their conduct by respondeat superior. As a result, Cognizant
      violated Exchange Act Section 30A.

      308. Further, the SEC Settlement noted that:

      Cognizant violated Section 13(b)(2)(B) by failing to devise and
      maintain a sufficient system of internal accounting controls at its
      corporate headquarters and at Cognizant India. Cognizant’s system for
      handling contractor change orders in India permitted managers to
      conceal bribe payments through the manipulation of bogus
      construction charges. The company’s procurement process did not
      include an effective review of the disbursement of funds for change
      orders. Nor did it include an effective review of the application or
      renewal of facility permits and licenses. Cognizant also did not
      adequately enforce its corporate policy against making improper
      payments to government officials. And it failed to provide reasonable
      assurances that its Indian subsidiary maintained accurate and complete
      records of transactions involving payments to government officials.

      309. In connection with the SEC Settlement, the Company agreed to “pay

disgorgement of $16,394,351, prejudgment interest of $2,773,017, and a civil

monetary penalty of $6,000,000 to the Securities and Exchange Commission for

transfer to the general fund of the United States Treasury, subject to Exchange Act

Section 21F(g)(3).”

      310. Upon information and belief, none of the Individual Defendants

contributed to the monetary penalties paid by the Company.

      F.    The Securities Class Action Motion to Dismiss is Denied

      311. On June 5, 2020 the court in the Securities Class Action issued an

order denying defendants’ motion to dismiss, finding that lead plaintiff had met the



                                        141
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 142 of 156 PageID #: 142




burden to adequately plead securities fraud claims under Section 10(b), Rule 10b-

5, and Section 20(a) against defendants.

      312. In its opinion, the court noted, inter alia, that: (i) statements touting

the benefits of Cognizant’s SEZ licenses remain actionable at the pleading stage;

(ii) and that alleged financial misstatements concerning Cognizant’s financial

earnings were sufficiently material at the pleading stage.

VIII. DAMAGES TO COGNIZANT

      313. As a result of the Individual Defendants’ wrongful conduct, Cognizant

disseminated false and misleading statements, and omitted material information to

make such statements not false and misleading when made. The improper

statements have devastated Cognizant’s credibility. Cognizant has been, and will

continue to be, severely damaged and injured by the Individual Defendants’

misconduct.

      314. As a direct and proximate result of the Individual Defendants’ actions

as alleged above, Cognizant’s market capitalization has been substantially

damaged, having lost millions of dollars in value as a result of the conduct

described herein.

      315. Further, as a direct and proximate result of the Individual Defendants’

conduct, Cognizant has expended, and will continue to expend, significant sums of

money. Such expenditures include, but are not limited to:



                                           142
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 143 of 156 PageID #: 143




      (a) costs incurred in investigating and defending Cognizant and certain

         officers in the pending Securities Class Action, plus potentially millions

         of dollars in settlement or to satisfy an adverse judgment;

      (b) costs incurred from defending the DOJ Action and the SEC Action;

      (c) costs incurred in connection with the $25 million SEC Settlement;

      (d) costs incurred from compensation and benefits paid to the Individual

         Defendants, which compensation was based at least in part on

         Cognizant’s artificially inflated stock price; and

      316. Moreover, these actions have irreparably damaged Cognizant’s

corporate image and goodwill. For at least the foreseeable future, Cognizant will

suffer from what is known as the “liar’s discount,” a term applied to the stocks of

companies who have been implicated in illegal behavior and have misled the

investing public, such that Cognizant’s ability to raise equity capital or debt on

favorable terms in the future is now impaired.

IX.   DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

      317. Plaintiff brings this action derivatively in the right and for the benefit

of Cognizant to redress injuries suffered, and to be suffered, by Cognizant as a

direct result of the violations asserted herein by the Defendants. Cognizant is

named as a Nominal Defendant solely in a derivative capacity. This is not a




                                        143
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 144 of 156 PageID #: 144




collusive action to confer jurisdiction on this Court that it would not otherwise

have.

        318. Plaintiff has continuously held Cognizant shares since the beginning

of the Relevant Period and remains a shareholder of the Company to this date.

        319. Plaintiff will adequately and fairly represent the interests of Cognizant

in enforcing and prosecuting his rights.

        320. As detailed below, Plaintiff’s pre-suit demand has been refused by the

Board, forcing Plaintiff to file this shareholder derivative action, and this

Complaint, on behalf of the Company.

        321. Plaintiff has not made any demand on the shareholders of Cognizant

to institute this action since such demand would be a futile and useless act for the

following reasons:

        (a) Cognizant is a publicly traded company with thousands of shareholders

           of record and at least hundreds of thousands of beneficial owners;

        (b) making demand on such a number of shareholders would be impossible

           for Plaintiff, who has no means of collecting the names, addresses, or

           phone numbers of Cognizant shareholders; and

        (c) making demand on all shareholders would force Plaintiff to incur

           excessive expenses and obstacles, assuming all shareholders could even

           be individually identified with any degree of certainty



                                           144
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 145 of 156 PageID #: 145




      322. The Director Defendants breached their fiduciary duties of care,

loyalty, and good faith by rejecting Plaintiff’s Demand without adequate

consideration and without conducting a proper investigation. The Board had an

affirmative duty under Delaware law to conduct a reasonable, objective, and good

faith investigation into the allegations set forth in the Demand, and to determine on

the basis of that investigation whether the Demand’s factual allegations and legal

claims had merit and whether pursuing the claims in litigation would be in the

Company’s best interests.

      323. Boards that fulfill their duty to investigate a shareholder’s litigation

demand reasonably, objectively, and in good faith, and to act reasonably on the

basis of the investigation, retain the protections of the business judgment rule’s

presumption that they acted independently, on a reasonably informed basis, and in

good faith. Boards that fail to do so may not avail themselves of this presumption,

and the shareholder’s litigation demand will be deemed to have been wrongfully

refused.

      324. The Board’s decision to reject the Demand was not a decision made

independently on the basis of reasonable conclusions drawn in good faith from the

findings of a reasonable, independent, and good faith investigation.

      325. Given the Board’s wrongful, bad-faith, and unreasonable refusal of

Plaintiffs’ lawful demands to sufficiently investigate the misconduct, and/or to take



                                        145
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 146 of 156 PageID #: 146




sufficient action to remedy the harms caused to the Company, this shareholder

derivative action should be permitted to proceed.

      326. On March 27, 2019, Mahalingam Sudarsan issued the Sudarsan

Demand on the Board to investigate, and if warranted, commence an action against

certain current and/or former directors and executive officers of the Company for

violations of Delaware law. A true and correct copy of the Sudarsan Demand is

attached hereto as Exhibit A.80

      327. Thereafter, Sudarsan’s counsel received a letter, dated April 17, 2019,

from Rachel G. Skaistis (“Skaistis”), counsel for Cognizant, indicating receipt of

the Sudarsan Demand and noting that in March 2017 the Board formed a Special

Demand Review Committee (the “Special Committee”) to investigate similar

allegations raised by a different shareholder (the “Carder Demand”). A true and

correct copy of the April 17, 2019 letter is attached hereto as Exhibit B.

      328. On June 13, 2019, Sudarsan’s counsel received another letter from

Skaistis. A true and correct copy of the June 13, 2019 letter is attached hereto as

Exhibit C. The June 13, 2019 letter noted that “each of the allegations in the

Sudarsan Demand . . . has been previously investigated by the Special Committee,

with the assistance of Cravath” in connection with the Carder Demand. The June

13, 2019 letter noted that the Special Committee unanimously concluded that:

80
  As stated above, Sudarsan will no longer pursue the Demand, which will instead
by pursued by Plaintiff in this Action.

                                         146
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 147 of 156 PageID #: 147




      (i) the work done to date, including the prior work carried out in
      connection with the Carder Demand, has provided a sufficient basis
      on which to evaluate and respond to the demands made in the
      Sudarsan Demand, and that incurring additional investigative expense
      is neither necessary nor in the best interest of Cognizant and its
      stockholders; (ii) after considering the relevant factors, including the
      merit and impact to the Company of any potential legal claims,
      bringing litigation in connection with the matters raised in the
      Sudarsan Demand would not be in the best interests of Cognizant and
      its stockholders; and (iii) the demands in the Sudarsan Demand for
      action by the Company should be rejected. The Special Committee
      then voted unanimously to adopt recommendations to the Board
      implementing those conclusions.

      329. The June 13, 2019 letter further stated that during a meeting on the

Board on May 14, 2019, the Board was presented with the findings of the Special

Committee and thereafter unanimously determined to reject the demands in the

Sudarsan Demand.

      330. On July 3, 2019, Sudarsan’s counsel e-mailed Skaistis requesting

documents and other information related to the review of the Sudarsan Demand by

the Special Committee, including, but not limited to a copy of the report relied

upon by the Special Committee whereby it completed its review of the matters

raised in the Carder Demand.

      331. On August 7, 2019, Sudarsan’s counsel received a letter from Skaistis

stating that “the June 13 letter described in detail the work the Committee

performed in response to an earlier” demand and that “Cravath did not create a




                                        147
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 148 of 156 PageID #: 148




written report for the Committee in connection with the Carder Demand. As a

result, there is noting to provide . . . .”

       332. The refusal of the Sudarsan Demand is even more troubling in light of

the recent Settlement with the SEC whereby Cognizant agreed to pay $25 million

to settle charges that it violated the FCPA, and two of the company’s former

executives were charged for their roles in facilitating the payment of millions of

dollars in a bribe to an Indian government official, as well as the denial of the

motion to dismiss in the Securities Class Action.

       333. A majority of the Board who received the Sudarsan Demand were not

independent and disinterested. As detailed above, throughout the Relevant Period,

Defendants repeatedly emphasized that the Company’s SEZ facilities were a

critical driver of its strong financial performance. At the same time, Defendants

also assured the investing public that they had legitimately obtained the SEZ

licenses, stating that Cognizant did not make any payments to government officials

to obtain anything of value, and that the Company maintained a system of rigorous

internal controls precisely to prevent such payments. This information concerning

the true financial condition of the Company would have been discussed at

meetings of the Board as well as committee meetings of the Board. This provides

additional evidence concerning the involvement of the Board in, and awareness of,

matters directly underlying the fraudulent conduct alleged herein.



                                              148
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 149 of 156 PageID #: 149




      334. Accordingly, a majority of the Board were aware or recklessly

disregarded that Cognizant’s representations to investors were materially false and

misleading and omitted material information necessary to properly evaluate the

Company and its financial condition and prospects, and therefore could not have

independently considered the Sudarsan Demand.

                                      COUNT I

  Against the Individual Defendants for Contribution Under Section 10(b) of
 the Exchange Act, Rule 10b-5 Promulgated Thereunder, and/or Section 20(a)
                             of the Exchange Act

      335. Plaintiff incorporates by reference and realleges each and every

allegation set forth above, as though fully set forth herein.

      336. As a result of the conduct and events alleged above, Cognizant has

been named as a defendant in the Securities Class Action brought on behalf of

Cognizant shareholders in which it is a joint tortfeasor in claims brought under

Section 10(b) of the Securities and Exchange Act and Rule 10(b)-5 promulgated

thereunder.

      337. Federal law provides Cognizant with a cause of action against other

alleged joint tortfeasors under Rule 10b-5.       In particular, under the Supreme

Court’s decision in Musick, Peeler & Garrett v. Employers Insurance of Wausau,

508 U. S. 286, Cognizant has a federal law right of contribution against joint

tortfeasors under Rule 10b-5. Section 21D(f) of the Securities and Exchange Act



                                          149
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 150 of 156 PageID #: 150




further sets forth specific provisions entitling Cognizant to contribution against all

joint tortfeasors under Rule 10b-5, regardless of whether they have been named as

defendants in the currently pending Securities Class Action, and sets forth specific

rules regarding the determination of claims for such contribution.

      338. Accordingly, Plaintiff, on behalf of Cognizant, hereby claims

contribution against the Individual Defendants, each of whom has been named in

the currently pending Securities Class Action as a joint tortfeasor with Cognizant

under Rule 10b-5, or if joined in such actions, would be liable for the same

damages as Cognizant.

      339. Cognizant claims no right to indemnification under the federal

securities laws from them in this count, but rather only claims contribution.

                Allegations Regarding the Individual Defendants

      340. Throughout the Relevant Period, the Individual Defendants made or

caused the Company to make false and misleading statements and/or omit material

information in public statements and/or Company filings concerning the

Company’s business and financial prospects. These statements were materially

misleading to persons who purchased Cognizant securities during the Relevant

Period. As detailed above, throughout the Relevant Period, Defendants repeatedly

emphasized that the Company’s SEZ facilities were a critical driver of its strong

financial performance. At the same time, Defendants also assured the investing



                                         150
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 151 of 156 PageID #: 151




public that they had legitimately obtained the SEZ licenses, stating that Cognizant

did not make any payments to government officials to obtain anything of value,

and that the Company maintained a system of rigorous internal controls precisely

to prevent such payments.

      341. The plaintiffs in the Securities Class Action allege that they relied,

directly or indirectly, upon these false statements and misleadingly omissive

disclosures in purchasing Cognizant securities, and, as a result, suffered damages

because value of their investments was distorted by the false and materially

omissive statements, and they purchased such securities at such distorted prices.

      342. The damages suffered by said investors were caused by reason of the

fact that (i) they were induced to purchase said securities by the false and

misleading statements alleged herein, and (ii) the reveal of the true nature of the

Company’s business and prospects resulted in the decrease in price of its securities,

causing the value of shareholders investments to drop.

      343. The plaintiffs in the Securities Class Action were unaware of the false

and misleading nature of said statements and omissive disclosures.

      344. When the Individual Defendants signed off on or made the false

statements and omissive disclosures detailed herein, they had actual knowledge

that they were false and misleading. As alleged in detail herein, due to their

positions as employees and/or directors of Cognizant, the Individual Defendants



                                        151
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 152 of 156 PageID #: 152




were privy to information regarding the Company’s financial prospects and

internal controls, and would have been well aware the ongoing issues at the

Company.

      345. Accordingly, the Individual Defendants are liable for damages under

Section 10b of the Exchange Act and Rule 10b-5 promulgated thereunder, and, if

Cognizant were to be held liable in the Securities Class Action, the Individual

Defendants would be liable to it for contribution. Plaintiffs hereby derivatively

claim such right of contribution on behalf of Cognizant.

     Allegations Regarding the Individual Defendants as Control Persons

      346. In acting as alleged above, the Individual Defendants were acting as

authorized agents of Cognizant in their roles as directors and/or employees.

Because of their positions of control and authority as senior officers and/or

directors, the Individual Defendants were able to, and did, control the contents of

the various reports, press releases and public filings disseminated by the Company

throughout the Relevant Period, as alleged herein.

      347. The Individual Defendants were “controlling persons” of Cognizant

within the meaning of Section 20(a) of the Exchange Act, and, accordingly, the

Individual Defendants could be held liable to the plaintiffs in the Securities Class

Action. Were the Company to be held liable in said Securities Class Action, the

Individual Defendants would be liable to it for contribution.



                                        152
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 153 of 156 PageID #: 153




                                     COUNT II

   Against the Individual Defendants for Contribution and Indemnification

      348. Plaintiff incorporates by reference and realleges each and every

allegation set forth above, as though fully set forth herein.

      349. Cognizant is alleged to be liable to various persons, entities and/or

classes by virtue of the facts alleged herein that give rise to Defendants’ liability to

the Company.

      350. The Company’s alleged liability on account of the wrongful acts,

practices, and related misconduct alleged arises, in whole or in part, from the

knowing, reckless, disloyal and/or bad faith acts or omissions of Defendants, and

the Company is entitled to contribution and indemnification from each defendant

in connection with all such claims that have been, are, or may in the future be

asserted against Cognizant, by virtue of the Individual Defendants' misconduct.

      351. For instance, in connection with the SEC Settlement for violation of

the FCPA, the Company has expended $25 million in monetary penalties.

      352. Plaintiff hereby derivatively claims such right of contribution on

behalf of Cognizant.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment in the Company’s favor

against all Defendants as follows:



                                          153
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 154 of 156 PageID #: 154




      A.       Declaring that Plaintiff may maintain this action on behalf of

Cognizant and that Plaintiff is an adequate representative of the Company

      B.       Determining and awarding to Cognizant the damages sustained by it

as a result of the violations set forth above from each of the Defendants, jointly and

severally, together with interest thereon;

      C.       Directing Cognizant to take all necessary actions to reform and

improve its corporate governance and internal procedures to comply with

applicable laws, and to protect Cognizant and its shareholders from a repeat of the

damaging events described herein, including but not limited to, putting forward for

shareholder vote resolutions for amendments to the Company’s By-Laws or

Articles of Incorporation, and taking such other action as may be necessary to

place before shareholders for a vote the following corporate governance proposals

or policies:

           • a proposal to strengthen the Board’s supervision of operations and
             compliance with applicable state and federal laws and regulations;

           • a provision to permit shareholders of Cognizant to nominate a
             majority of the candidates for election to the Board;

           • a proposal to develop and implement procedures for greater
             shareholder input into the policies and guidelines of the Board;

           • a proposal to ensure the accuracy of the qualifications of Cognizant’s
             directors, executives, and other employees;




                                         154
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 155 of 156 PageID #: 155




           • a proposal to strengthen the Company’s procedures for the receipt,
             retention, and treatment of complaints received by the Company
             regarding internal controls; and

           • a provision to appropriately test and then strengthen the Company’s
             internal operational control functions;

      D.      Awarding to Cognizant restitution from the Individual Defendants,

      and ordering disgorgement of all profits, benefits, and other compensation

      obtained by the Individual Defendants;

      E.     Awarding to Plaintiff the costs and disbursements of the action,

      including reasonable attorneys’ fees, accountants’ and experts’ fees, costs,

      and expenses; and

      F.     Granting such other and further relief as the Court deems just and

proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: July 14, 2020                   Respectfully submitted,

                                       O’KELLY & ERNST, LLC

                                       /s/ Ryan M. Ernst
                                       Ryan M. Ernst, Esq. (#4788)
                                       824 N. Market Street, Suite 1001A
                                       Wilmington, DE 19801
                                       Phone (302) 778-4000
                                       Email: rernst@oelegal.com

                                       Attorneys for Plaintiff


                                           155
Case 1:20-cv-00945-UNA Document 1 Filed 07/14/20 Page 156 of 156 PageID #: 156




LIFSHITZ LAW FIRM, P.C.
Joshua M. Lifshitz
821 Franklin Avenue, Suite 209
Garden City, New York 11530
Telephone: (516) 493-9780
Facsimile: (516) 280-7376




                                     156
